Exhibit 10.1
*** Certain information in this Exhibit has been omitted and filed
separately with the SEC. Confidential treatment has been requested with
respect to the omitted portions.
Credit and Security Agreement (Committed)
 
(WELLS FARGO LOGO) [c56989c5698900.gif]
CREDIT AND SECURITY AGREEMENT
BY AND AMONG
PROFESSIONAL VETERINARY PRODUCTS, LTD.
a Nebraska corporation
EXACT LOGISTICS, LLC
a Nebraska limited liability company
PROCONN, LLC
a Nebraska limited liability company
AND
WELLS FARGO BANK, NATIONAL ASSOCIATION
Acting through its Wells Fargo Business Credit operating division
January 29, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
           
   Section 1.1
  Definitions     1  
   Section 1.2
  Other Definitional Terms; Rules of Interpretation     13  
 
            ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY     14  
 
           
   Section 2.1
  Revolving Advances     14  
   Section 2.2
  Procedures for Requesting Advances     14  
   Section 2.3
  Reserved     14  
   Section 2.4
  Letters of Credit     14  
   Section 2.5
  Special Account     15  
   Section 2.6
  Interest; Margin; Minimum Interest Charge; Default Interest Rate; Application
of Payments; Participations; Usury     15  
   Section 2.7
  Fees     17  
   Section 2.8
  Time for Interest Payments; Payment on Non-Business Days; Computation of
Interest and Fees     19  
   Section 2.9
  Collection of Accounts; Application to the Borrower’s Indebtedness     19  
   Section 2.10
  Voluntary Prepayment; Reduction of the Maximum Line Amount; Termination of the
Credit Facility by the Borrower     20  
   Section 2.11
  Mandatory Prepayment     20  
   Section 2.12
  Revolving Advances to Pay Indebtedness     21  
   Section 2.13
  Use of Proceeds     21  
   Section 2.14
  Liability Records     21  
 
            ARTICLE III SECURITY INTEREST; OCCUPANCY; SETOFF     21  
 
         
   Section 3.1
  Grant of Security Interest     21  
   Section 3.2
  Notification of Account Debtors and Other Obligors     21  
   Section 3.3
  Assignment of Insurance     22  
   Section 3.4
  Occupancy     22  
   Section 3.5
  License     23  
   Section 3.6
  Financing Statement     23  
   Section 3.7
  Setoff     23  
   Section 3.8
  Collateral     24  
 
            ARTICLE IV CONDITIONS OF LENDING     24  
 
         
   Section 4.1
  Conditions Precedent to the Initial Advances and Letter of Credit     24  
   Section 4.2
  Conditions Precedent to All Advances and Letters of Credit     26  

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE V REPRESENTATIONS AND WARRANTIES     26  
 
           
   Section 5.1
  Existence and Power; Name; Chief Executive Office; Inventory and Equipment
Locations; Federal Employer Identification Number and Organizational
Identification Number     26  
   Section 5.2
  Capitalization     27  
   Section 5.3
  Authorization of Borrowing; No Conflict as to Law or Agreements     27  
   Section 5.4
  Legal Agreements     27  
   Section 5.5
  Subsidiaries     28  
   Section 5.6
  Financial Condition; No Adverse Change     28  
   Section 5.7
  Litigation     28  
   Section 5.8
  Regulation U     28  
   Section 5.9
  Taxes     28  
   Section 5.10
  Titles and Liens     28  
   Section 5.11
  Intellectual Property Rights     28  
   Section 5.12
  Plans     29  
   Section 5.13
  Default     30  
   Section 5.14
  Environmental Matters     30  
   Section 5.15
  Submissions to Lender     31  
   Section 5.16
  Financing Statements     31  
   Section 5.17
  Rights to Payment     31  
   Section 5.18
  Financial Solvency     31  
 
            ARTICLE VI COVENANTS     32  
 
           
   Section 6.1
  Reporting Requirements     32  
   Section 6.2
  Financial Covenants     35  
   Section 6.3
  Permitted Liens; Financing Statements     35  
   Section 6.4
  Indebtedness     36  
   Section 6.5
  Guaranties     36  
   Section 6.6
  Investments and Subsidiaries     36  
   Section 6.7
  Dividends and Distributions     37  
   Section 6.8
  Salaries     37  
   Section 6.9
  Reserved     37  
   Section 6.10
  Books and Records; Collateral Examination, Inspection and Appraisals     37  
   Section 6.11
  Account Verification     38  
   Section 6.12
  Compliance with Laws     38  
   Section 6.13
  Payment of Taxes and Other Claims     39  
   Section 6.14
  Maintenance of Properties     39  
   Section 6.15
  Insurance     39  
   Section 6.16
  Preservation of Existence     39  
   Section 6.17
  Delivery of Instruments, etc.     39  
   Section 6.18
  Sale or Transfer of Assets; Suspension of Business Operations     39  
   Section 6.19
  Consolidation and Merger; Asset Acquisitions     40  
   Section 6.20
  Sale and Leaseback     40  
   Section 6.21
  Restrictions on Nature of Business     40  
   Section 6.22
  Accounting     40  

ii



--------------------------------------------------------------------------------



 



                      Page  
   Section 6.23
  Discounts, etc.     40  
   Section 6.24
  Plans     40  
   Section 6.25
  Place of Business; Name     41  
   Section 6.26
  Constituent Documents; S Corporation Status     41  
   Section 6.27
  Performance by the Lender     41  
   Section 6.28
  Bank Accounts     41  
 
            ARTICLE VII EVENTS OF DEFAULT, RIGHTS AND REMEDIES     42  
 
         
   Section 7.1
  Events of Default     42  
   Section 7.2
  Rights and Remedies     44  
   Section 7.3
  Certain Notices     45  
 
            ARTICLE VIII MISCELLANEOUS     45  
 
           
   Section 8.1
  No Waiver; Cumulative Remedies; Compliance with Laws     45  
   Section 8.2
  Amendments, Etc.     45  
   Section 8.3
  Notices, Requests, and Communications; Confidentiality     45  
   Section 8.4
  Borrower Information Reporting; Confidentiality     46  
   Section 8.5
  Costs and Expenses     47  
   Section 8.6
  Indemnity     47  
   Section 8.7
  Participants     48  
   Section 8.8
  Execution in Counterparts; Telefacsimile Execution     48  
   Section 8.9
  Retention of Borrower’s Records     48  
   Section 8.10
  Binding Effect; Assignment; Complete Agreement; Sharing Information     49  
   Section 8.11
  Severability of Provisions     49  
   Section 8.12
  Headings     49  
   Section 8.13
  Governing Law; Jurisdiction, Venue; Waiver of Jury Trial     49  
   Section 8.14
  Further Documents     49  
   Section 8.15
  Treatment of Certain Information; Confidentiality     50  

iii



--------------------------------------------------------------------------------



 



CREDIT AND SECURITY AGREEMENT
Dated January 29, 2010
     PROFESSIONAL VETERINARY PRODUCTS, LTD., a Nebraska corporation (“PVP”),
EXACT LOGISTICS, LLC, a Nebraska limited liability company (“Exact”), PROCONN,
LLC, a Nebraska limited liability company (“ProConn”; together with PVP: and
Exact, jointly and severally, the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (as more fully defined in Article I herein, the “Lender”) acting
through its Wells Fargo Business Credit operating division, hereby agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, the following terms shall have the meanings given them in this
Section:
          “Account Funds” is defined in Section 2.9(a).
          “Accounts” shall have the meaning given it under the UCC.
          “Accounts Advance Rate” means up to eighty percent (80%), or such
lesser rate as the Lender in its sole discretion may deem appropriate from time
to time; provided that, as of any date of determination, the Accounts Advance
Rate shall be reduced by one (1) percentage point for each percentage by which
Dilution is in excess of five percent (5.0%).
          “Advance” means a Revolving Advance.
          “Affiliate” or “Affiliates” means any Person controlled by,
controlling or under common control with the Borrower, including any Subsidiary
of the Borrower. For purposes of this definition, “control,” when used with
respect to any specified Person, means the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
          “Aggregate Face Amount” means the aggregate amount that may then be
drawn under each outstanding Letter of Credit, assuming compliance with all
conditions for drawing.
          “Agreement” means this Credit and Security Agreement.
          “Authenticated” means (a) to have signed; or (b) to have executed or
to have otherwise adopted a symbol, or have encrypted or similarly processed a
Record in whole or in part, with the present intent of the authenticating Person
to identify the Person and adopt or accept a Record.
          “Availability” means the amount, if any, by which the Borrowing Base
exceeds the sum of (i) the outstanding principal balance of the Revolving Note
and (ii) the L/C Amount.

 



--------------------------------------------------------------------------------



 



          “Bayer” means the Bayer Corporation.
          “Baytril Accounts” means that portion of accounts owed by an account
debtor for the purchase of Baytrill 100 (Enrofloxacin) injectable solution.
          “Borrowing Base” means at any time the lesser of:
               (a) The Maximum Line Amount; or
               (b) Subject to change from time to time in the Lender’s sole
discretion, the sum of:
          (i) The product of the Accounts Advance Rate times Eligible Accounts;
plus
            (ii) The lesser of (A) the product of the Inventory Advance Rate
times Eligible Inventory, (B) eighty-five percent (85%) of the Net Orderly
Liquidation Value of Eligible Inventory or (C) $18,000,000; less
          (iii) The Liquidity Reserve; less
          (iv) The Borrowing Base Reserve, less
            (v) Indebtedness that the Borrower owes to the Lender that has not
yet been advanced on the Revolving Note, and an amount that the Lender in its
reasonable discretion finds on the date of determination to be equal to the
Borrower’s credit exposure with respect to any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement offered to Borrower by Lender.
          “Borrowing Base Reserve” means, as of any date of determination, such
amounts (expressed as either a specified amount or as a percentage of a
specified category or item) as the Lender may from time to time establish and
adjust in reducing Availability (a) to reflect events, conditions, contingencies
or risks which, as determined by the Lender, do or may affect (i) the Collateral
or its value, (ii) the assets, business or prospects of the Borrower, or
(iii) the security interests and other rights of the Lender in the Collateral
(including the enforceability, perfection and priority thereof), or (b) to
reflect the Lender’s judgment that any collateral report or financial
information furnished by or on behalf of the Borrower to the Lender is or may
have been incomplete, inaccurate or misleading in any material respect, or
(c) in respect of any state of facts that the Lender determines constitutes a
Default or an Event of Default.
          “Business Day” means a day on which the Federal Reserve Bank of New
York is open for business.
          “Capital Expenditures” means for a period, any expenditure of money
during such period for the lease, purchase or other acquisition of any capital
asset, or for the lease of any other asset whether payable currently or in the
future.
          “Collateral” means all of the Borrower’s Accounts, chattel paper and
electronic chattel paper, deposit accounts, documents, Equipment, General
Intangibles, goods, instruments, Inventory, Investment Property,
letter-of-credit rights, letters of credit, all sums on deposit in any

2



--------------------------------------------------------------------------------



 



Collection Account, and any items in any Lockbox; together with (i) all
substitutions and replacements for and products of any of the foregoing; (ii) in
the case of all goods, all accessions; (iii) all accessories, attachments,
parts, equipment and repairs now or hereafter attached or affixed to or used in
connection with any goods; (iv) all warehouse receipts, bills of lading and
other documents of title now or hereafter covering such goods; (v) all
collateral subject to the Lien of any Security Document; (vi) any money, or
other assets of the Borrower that now or hereafter come into the possession,
custody, or control of the Lender; (vii) all sums on deposit in the Special
Account; (viii) proceeds of any and all of the foregoing; (ix) books and records
of the Borrower, including all mail or electronic mail addressed to the
Borrower; and (x) all of the foregoing, whether now owned or existing or
hereafter acquired or arising or in which the Borrower now has or hereafter
acquires any rights.
          “Collection Account” means “Collection Account” as defined in the
Master Agreement for Treasury Management Services and related Lockbox and
Collection Account Service Description or Collection Account Service
Description, whichever is applicable.
          “Commitment” means the Lender’s commitment to make Advances to, and to
issue Letters of Credit for the account of, the Borrower.
          “Constituent Documents” means with respect to any Person, as
applicable, such Person’s certificate of incorporation, articles of
incorporation, by-laws, certificate of formation, articles of organization,
limited liability company agreement, management agreement, operating agreement,
shareholder agreement, partnership agreement or similar document or agreement
governing such Person’s existence, organization or management or concerning
disposition of ownership interests of such Person or voting rights among such
Person’s owners.
          “Credit Facility” means the credit facility under which Revolving
Advances and Letters of Credit may be made available to the Borrower by the
Lender under Article II.
          “Current Maturities of Long Term Debt” means during a period beginning
and ending on designated dates, the amount of the Borrower’s long-term debt and
capitalized leases which became due during that period.
          “Cut-off Time” means 11:59 a.m. Central Time.
          “Daily Three Month LIBOR” means, for any day, the rate of interest
equal to LIBOR then in effect for delivery for a three (3) month period. When
interest is determined in relation to Daily Three Month LIBOR, each change in
the interest rate shall become effective each Business Day that Lender
determines that Daily Three Month LIBOR has changed.
          “Debt” means of a Person as of a given date, all items of indebtedness
or liability which in accordance with GAAP would be included in determining
total liabilities as shown on the liabilities side of a balance sheet for such
Person and shall also include the aggregate payments required to be made by such
Person at any time under any lease that is considered a capitalized lease under
GAAP.
          “Debt Service Coverage Ratio” means (a) the sum of (i) Funds from
Operations and (ii) Interest Expense minus (iii) dividends and distributions
paid by Borrower during the current

3



--------------------------------------------------------------------------------



 



test period, (iv) stock repurchases made by Borrower (net of new stock sales)
during the current test period and (iv) Unfinanced Capital Expenditures divided
by (b) the sum of (i) Current Maturities of Long Term Debt and (ii) Interest
Expense.
          “Default” means an event that, with giving of notice or passage of
time or both, would constitute an Event of Default.
          “Default Period” means any period of time beginning on the day a
Default or Event of Default occurs and ending on the date identified by the
Lender in writing as the date that such Default or Event of Default has been
cured or waived.
          “Default Rate” means an annual interest rate in effect during a
Default Period or following the Termination Date, which interest rate shall be
equal to three percent (3.0%) over the applicable Floating Rate, as such rate
may change from time to time.
          “Dilution” means, as of any date of determination, a percentage, based
upon the experience of the trailing six (6) month period ending on the date of
determination, which is the result of dividing (a) actual bad debt write-downs,
discounts, advertising allowances, credits, or other dilutive items with respect
to the Accounts as determined by Lender in its sole discretion during such
period, by (b) the Borrower’s net sales during such period (excluding
extraordinary items) plus the amount of clause (a).
          “Director” means a director if the Borrower is a corporation, a
governor or manager if the Borrower is a limited liability company, or a general
partner if the Borrower is a partnership.
          “Electronic Record” means a Record that is created, generated, sent,
communicated, received, or stored by electronic means, but does not include any
Record that is sent, communicated, or received by fax.
          “Eligible Accounts” means all unpaid Accounts of the Borrower arising
from the sale or lease of goods or the performance of services, net of any
credits, but excluding any such Accounts having any of the following
characteristics:
         (i) That portion of Accounts (A) with invoice due dates less than or
equal to 60 days which are unpaid 60 days or more after the invoice due date,
(B) with invoice due dates greater than 60 days but less than or equal to
180 days which are unpaid 30 days or more after the invoice due date and
(C) with invoice due dates greater than 180 days;
         (ii) That portion of Accounts related to goods or services with respect
to which the Borrower has received notice of a claim or dispute, which are
subject to a claim of offset or a contra account, or which reflect a reasonable
reserve for warranty claims or returns, to the extent of such claim, dispute,
offset, contra account or reserve, as applicable;
         (iii) That portion of Accounts not yet earned by the final delivery of
goods or that portion of Accounts not yet earned by the final rendition of
services by the Borrower to the account debtor, including with respect to both
goods and services, progress

4



--------------------------------------------------------------------------------



 



billings, and that portion of Accounts for which an invoice has not been sent to
the applicable account debtor;
     (iv) Accounts constituting (i) proceeds of copyrightable material unless
such copyrightable material shall have been registered with the United States
Copyright Office, or (ii) proceeds of patentable inventions unless such
patentable inventions have been registered with the United States Patent and
Trademark Office;
     (v) Accounts owed by any unit of government, whether foreign or domestic
(except that there shall be included in Eligible Accounts that portion of
Accounts owed by such units of government for which the Borrower has provided
evidence satisfactory to the Lender that (A) the Lender has a first priority
perfected security interest and (B) such Accounts may be enforced by the Lender
directly against such unit of government under all applicable laws);
     (vi) Accounts denominated in any currency other than United States dollars;
     (vi) Accounts owed by an account debtor located outside the United States
or Canada which are not (A) backed by a bank letter of credit naming the Lender
as beneficiary or assigned to the Lender, in the Lender’s possession or control,
and with respect to which a control agreement concerning the letter-of-credit
rights is in effect, and acceptable to the Lender in all respects, in its sole
discretion, or (B) covered by a foreign receivables insurance policy acceptable
to the Lender in its sole discretion;
     (viii) Accounts owed by an account debtor that is insolvent, the subject of
bankruptcy proceedings or has gone out of business;
     (ix) Accounts owed by a Subsidiary, Affiliate, Director, Officer or
employee of the Borrower;
     (x) Accounts not subject to a duly perfected security interest in the
Lender’s favor or which are subject to any Lien in favor of any Person other
than the Lender; provided that the Baytril Accounts and the Hill’s Accounts
shall not be ineligible solely as a result of Hill’s Lien in the Hill’s Accounts
or Bayer’s Lien in the Baytril Accounts so long as (A) the Liquidity Reserve is
in place in an amount not less than twice the aggregate amount of the Baytril
Accounts and the Hill’s Accounts, and (B) Borrower’s payables to both Bayer
Corporation and Hill’s Pet Nutrition are not past due under their respective
terms, each as determined by Lender;
     (xi) That portion of Accounts that has been restructured, extended, amended
or modified;
     (xii) That portion of Accounts that constitutes advertising, finance
charges, service charges or sales or excise taxes;
     (xiii) Accounts owed by an account debtor, regardless of whether otherwise
eligible, to the extent that the aggregate balance of such Accounts exceeds
fifteen percent (15%) of the aggregate amount of all Eligible Accounts;

5



--------------------------------------------------------------------------------



 



     (xiv) Accounts owed by an account debtor, regardless of whether otherwise
eligible, if twenty percent (20%) or more of the total amount of Accounts due
from such debtor is ineligible under clauses (i), (ii), or (xi) above;
     (xv) That portion of Accounts that constitutes COD or credit card sales;
and
     (xvi) Accounts, or portions thereof, otherwise deemed ineligible by the
Lender in its sole discretion.
          “Eligible Inventory” means all Inventory of the Borrower, valued at
the lower of cost or market in accordance with GAAP; but excluding any Inventory
having any of the following characteristics:
     (i) Inventory that is: in-transit; on a truck route, out for delivery,
located at any warehouse, job site or other premises not approved by the Lender
in writing (and for which Lender has not received an acceptable lien waiver);
not subject to a duly perfected first priority security interest in the Lender’s
favor; subject to any lien or encumbrance that is subordinate to the Lender’s
first priority security interest; covered by any negotiable or non-negotiable
warehouse receipt, bill of lading or other document of title; on consignment
from any Person; on consignment to any Person or subject to any bailment unless
such consignee or bailee has executed an agreement with the Lender;
     (ii) Supplies, packaging, maintenance parts or sample Inventory, fabricated
parts Inventory, or customer supplied parts or Inventory;
     (iii) Work-in-process Inventory;
     (iv) Inventory that is damaged, contaminated, discontinued, rejected,
defective, obsolete, slow moving or not currently saleable in the normal course
of the Borrower’s operations, or the amount of such Inventory that has been
reduced by shrinkage;
     (v) Inventory that the Borrower has returned, has attempted to return, is
in the process of returning or intends to return to the vendor thereof;
     (vi) Inventory that is perishable or live provided that Inventory
constituting of animal pharmaceuticals which are not less than 15 days from
their stated expiration date shall not be ineligible solely as a result of being
perishable;
     (vii) Inventory manufactured by the Borrower pursuant to a license unless
the applicable licensor has agreed in writing to permit the Lender to exercise
its rights and remedies against such Inventory;
     (viii) Inventory that is subject to a Lien in favor of any Person other
than the Lender;
     (ix) Inventory stored at locations holding less than $500,000 of the
aggregate value of the Borrower’s Inventory; and

6



--------------------------------------------------------------------------------



 



     (x) Inventory otherwise deemed ineligible by the Lender in its sole
discretion.
          “Environmental Law” means any federal, state, local or other
governmental statute, regulation, law or ordinance dealing with the protection
of human health and the environment.
          “Equipment” shall have the meaning given it under the UCC.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is a member of a group which includes the Borrower and which
is treated as a single employer under Section 414 of the IRC.
          “Event of Default” is defined in Section 7.1.
          “Financial Covenants” means the covenants set forth in Section 6.2.
          “Floating Rate” means an interest rate equal to the sum of Daily Three
Month LIBOR plus the applicable Margin, which interest rate shall change when
and as the Daily Three Month LIBOR changes.
          “Floating Rate Advance” means an Advance bearing interest at the
Floating Rate.
          “Funding Date” is defined in Section 2.1.
          “Funds from Operations” means for a given period, the sum of (i) Net
Income, (ii) depreciation and amortization, (iii) any increase (or decrease) in
deferred income taxes, (iv) any increase (or decrease) in lifo reserves, and
(v) other non-cash items, each as determined for such period in accordance with
GAAP.
          “GAAP” means generally accepted accounting principles, applied on a
basis consistent with the accounting practices applied in the financial
statements described in Section 5.6.
          “General Intangibles” shall have the meaning given it under the UCC.
          “Guarantor” means every Person now or in the future who agrees to
guaranty the Indebtedness.
          “Guaranty” means each unconditional continuing guaranty executed by a
Guarantor in favor of the Lender.
          “Hazardous Substances” means pollutants, contaminants, hazardous
substances, hazardous wastes, petroleum and fractions thereof, and all other
chemicals, wastes, substances and materials listed in, regulated by or
identified in any Environmental Law.
          “Hill’s” means Hill’s Pet Nutrition Sales, Inc.

7



--------------------------------------------------------------------------------



 



          “Hill’s Accounts” means that portion of accounts owed by an account
debtor for the purchase of any Hill’s branded products.
          “Indebtedness” is used herein in its most comprehensive sense and
means any and all advances, debts, obligations and liabilities of the Borrower
to the Lender, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement at any time entered into
by the Borrower with the Lender, and whether the Borrower may be liable
individually or jointly with others, or whether recovery upon such Indebtedness
may be or hereafter becomes unenforceable.
          “Indemnified Liabilities” is defined in Section 8.6.
          “Indemnitees” is defined in Section 8.6.
          “IRC” means the Internal Revenue Code of 1986, as amended from time to
time.
          “Infringement” or “Infringing” when used with respect to Intellectual
Property Rights means any infringement or other violation of Intellectual
Property Rights.
          “Intellectual Property Rights” means all actual or prospective rights
arising in connection with any intellectual property or other proprietary
rights, including all rights arising in connection with copyrights, patents,
service marks, trade dress, trade secrets, trademarks, trade names or mask
works.
          “Interest Expense” means for a fiscal year-to-date period, the
Borrower’s total gross interest expense during such period (excluding interest
income), and shall in any event include (i) interest expensed (whether or not
paid) on all Debt, (ii) the amortization of debt discounts, (iii) the
amortization of all fees payable in connection with the incurrence of Debt to
the extent included in interest expense, and (iv) the portion of any capitalized
lease obligation allocable to interest expense.
          “Interest Payment Date” is defined in Section 2.8(a).
          “Inventory” shall have the meaning given it under the UCC.
          “Inventory Advance Rate” means up to fifty percent (50%), or such
lesser rate as the Lender in its sole discretion may deem appropriate from time
to time.
          “Investment Property” shall have the meaning given it under the UCC.
          “L/C Amount” means the sum of (i) the Aggregate Face Amount of any
outstanding Letters of Credit, plus (ii) the amount of each Obligation of
Reimbursement that either remains unreimbursed or has not been paid through a
Revolving Advance on the Credit Facility.

8



--------------------------------------------------------------------------------



 



          “L/C Application” means an application for the issuance of standby or
documentary letters of credit pursuant to the terms of a Standby Letter of
Credit Agreement in form acceptable to the Lender.
          “Lender” means Wells Fargo Bank, National Association in its broadest
and most comprehensive sense as a legal entity, and is not limited in its
meaning to Lender’s Wells Fargo Business Credit operating division, or to any
other operating division of Lender.
          “Letter of Credit” is defined in Section 2.4(a).
          “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8th of one percent (1%)) determined pursuant to the following
formula:

             
 
  LIBOR =   Base LIBOR    
 
     
 
100% — LIBOR Reserve Percentage    

     (a) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Lender for the purpose of calculating the effective Floating Rate for
loans that reference Daily Three Month LIBOR as the Inter-Bank Market Offered
Rate in effect from time to time for three (3) month delivery of funds in
amounts approximately equal to the principal amount of such loans. Borrower
understands and agrees that Lender may base its quotation of the Inter-Bank
Market Offered Rate upon such offers or other market indicators of the
Inter-Bank Market as Lender in its discretion deems appropriate, including but
not limited to the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
     (b) “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Lender for expected changes in such reserve
percentage during the applicable term of the Revolving Note.
          “Licensed Intellectual Property” is defined in Section 5.11(c).
          “Lien” means any security interest, mortgage, deed of trust, pledge,
lien, charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a Person, whether now owned or subsequently acquired
and whether arising by agreement or operation of law.
          “Liquidity Reserve” means, as of any date of determination, an amount
equal to $5,000,000 or such lesser amount (expressed as either a specified
amount or as a percentage of a specified category or item) as the Lender may
from time to time establish and adjust in reducing Availability.
          “Loan Documents” means this Agreement, the Revolving Note, each
Guaranty, each Subordination Agreement, each L/C Application, each Standby
Letter of Credit Agreement and

9



--------------------------------------------------------------------------------



 



the Security Documents, together with every other agreement, note, document,
contract or instrument to which the Borrower now or in the future may be a party
and which is required by the Lender.
          “Loan Year” is defined in Section 2.6(c).
          “Loan Manager” means the treasury management service defined in the
Master Agreement for Treasury Management Services and related Loan Manager
Service Description.
          “Lockbox” means “Lockbox” as defined in the Master Agreement for
Treasury Management Services and related Lockbox and Collection Account Service
Description.
          “Margin” means a rate per annum, expressed as a percentage, that is
determined pursuant to Section 2.6(b).
          “Master Agreement for Treasury Management Services” means the Master
Agreement for Treasury Management Services, the related Acceptance of Services,
and the Service Description governing each treasury management service used by
Borrower.
          “Maturity Date” means January 31, 2013.
          “Maximum Line Amount” means $40,000,000 unless this amount is reduced
pursuant to Section 2.10, in which event it means such lower amount.
          “Minimum Interest Charge” is defined in Section 2.6(c).
          “Multiemployer Plan” means a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) to which the Borrower or any ERISA Affiliate
contributes or is obligated to contribute.
          “Net Cash Proceeds” means in connection with any asset sale, the cash
proceeds (including any cash payments received by way of deferred payment
whether pursuant to a note, installment receivable or otherwise, but only as and
when actually received) from such asset sale, net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, brokerage commissions and amounts
required to be applied to the repayment of any portion of the Debt secured by a
Lien not prohibited hereunder on the asset which is the subject of such sale,
and (ii) taxes paid or reasonably estimated to be payable as a result of such
asset sale.
          “Net Income” means fiscal year-to-date after-tax net income from
continuing operations, including extraordinary losses but excluding
extraordinary gains, all as determined in accordance with GAAP.
          “Net Orderly Liquidation Value” means a professional opinion of the
estimated most probable Net Cash Proceeds which could typically be realized at a
properly advertised and professionally managed liquidation sale, conducted under
orderly sale conditions for an extended period of time (usually six to nine
months), under the economic trends existing at the time of the appraisal.

10



--------------------------------------------------------------------------------



 



          “Obligation of Reimbursement” means the obligation of the Borrower to
reimburse the Lender pursuant to the terms of the Standby Letter of Credit
Agreement and any applicable L/C Application.
          “Officer” means with respect to the Borrower, an officer if the
Borrower is a corporation, a manager if the Borrower is a limited liability
company, or a partner if the Borrower is a partnership.
          “OFAC” is defined in Section 6.12(c).
          “Operating Account” is defined in Section 2.2(a), and maintained in
accordance with the terms of Lender’s Commercial Account Agreement in effect for
demand deposit accounts.
          “Overadvance” means the amount, if any, by which the outstanding
principal balance of the Revolving Note, plus the L/C Amount, is in excess of
the then-existing Borrowing Base.
          “Owned Intellectual Property” is defined in Section 5.11(a).
          “Owner” means with respect to the Borrower, each Person having legal
or beneficial title to an ownership interest in the Borrower or a right to
acquire such an interest.
          “Pass-Through Tax Liabilities” means the amount of state and federal
income tax paid or to be paid by the Borrower’s owners on taxable income earned
by the Borrower and attributable to the owners as a result of the Borrower’s
“pass-through” tax status, assuming the highest marginal income tax rate for
federal and state (for the state or states in which any owner is liable for
income taxes with respect to such income) income tax purposes, after taking into
account any deduction for state income taxes in calculating the federal income
tax liability and all other deductions, credits, deferrals and other reductions
available to the owners from or through the Borrower.
          “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA) maintained for employees of the Borrower or any ERISA Affiliate and
covered by Title IV of ERISA.
          “Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a).
          “Person” means any individual, corporation, partnership, joint
venture, limited liability company, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.
          “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) maintained for employees of the Borrower or any ERISA Affiliate.
          “Premises” means all locations where the Borrower conducts its
business or has any rights of possession, including the locations legally
described in Exhibit C attached hereto.
          “Record” means information that is inscribed on a tangible medium or
that is stored in an electronic or other medium and is retrievable in
perceivable form, and includes all information that is required to be reported
by Borrower to Lender pursuant to Section 6.1.

11



--------------------------------------------------------------------------------



 



          “Reportable Event” means a reportable event (as defined in
Section 4043 of ERISA), other than an event for which the 30-day notice
requirement under ERISA has been waived in regulations issued by the Pension
Benefit Guaranty Corporation.
          “Revolving Advance” is defined in Section 2.1.
          “Revolving Note” means the Borrower’s revolving promissory note,
payable to the order of the Lender in substantially the form of Exhibit A
hereto, as same may be renewed and amended from time to time, and all
replacements thereto.
          “Security Documents” means this Agreement, the Wholesale Lockbox and
Collection Account Agreement, the Trademark Security Agreement and any other
document delivered to the Lender from time to time to secure the Indebtedness.
          “Security Interest” is defined in Section 3.1.
          “Special Account” means a specified cash collateral account maintained
with Lender or another financial institution acceptable to the Lender in
connection with Letters of Credit, as contemplated by Section 2.5.
          “Standby Letter of Credit Agreement” means an agreement governing the
issuance of standby letters of credit by Lender entered into between the
Borrower as applicant and Lender as issuer.
          “Subordinated Creditors” means every Person now or in the future who
agrees to subordinate indebtedness of the Borrower held by that Person to the
payment of the Indebtedness.
          “Subordinated Debt” means indebtedness due to Borrower that has been
subordinated to Lender by a Subordinated Creditor pursuant to a Subordination
Agreement.
          “Subordination Agreement” means a subordination agreement executed by
a Subordinated Creditor in favor of the Lender and acknowledged by the Borrower.
          “Subsidiary” means any Person of which more than fifty percent (50%)
of the outstanding ownership interests having general voting power under
ordinary circumstances to elect a majority of the board of directors or the
equivalent of such Person, regardless of whether or not at the time ownership
interests of any other class or classes shall have or might have voting power by
reason of the happening of any contingency, is at the time directly or
indirectly owned by the Borrower, by the Borrower and one or more other
Subsidiaries, or by one or more other Subsidiaries.
          “Termination Date” means the earliest of (i) the Maturity Date,
(ii) the date the Borrower terminates the Credit Facility as provided in this
Agreement, or (iii) the date the Lender demands payment of the Indebtedness,
following an Event of Default, pursuant to Section 7.2.

12



--------------------------------------------------------------------------------



 



          “Trademark Security Agreement” means each Trademark Security Agreement
now or hereafter executed by the Borrower in favor of the Lender dated the same
date as this Agreement.
          “UCC” means the Uniform Commercial Code in effect in the state
designated in this Agreement as the state whose laws shall govern this
Agreement, or in any other state whose laws are held to govern this Agreement or
any portion of this Agreement.
          “Unfinanced Capital Expenditures” means for a period, any expenditure
of money during such period for the lease, purchase or other acquisition of any
capital asset, or for the lease of any other asset, which are not financed with
borrowed funds and are not capitalized on Borrower’s balance sheet.
          “Capital Expenditures” means for a period, any expenditure of money
during such period for the lease, purchase or other acquisition of any capital
asset, or for the lease of any other asset whether payable currently or in the
future.
          “Unused Amount” is defined in Section 2.7(b).
          “Wholesale Lockbox and Collection Account Agreement” means the
Wholesale Lockbox and Collection Account Agreement by and between the Borrower
and the Lender.
     Section 1.2 Other Definitional Terms; Rules of Interpretation. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All accounting terms not otherwise defined herein
have the meanings assigned to them in accordance with GAAP. All terms defined in
the UCC and not otherwise defined herein have the meanings assigned to them in
the UCC. References to Articles, Sections, subsections, Exhibits, Schedules and
the like, are to Articles, Sections and subsections of, or Exhibits or Schedules
attached to, this Agreement unless otherwise expressly provided. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. Unless the context in which used herein otherwise
clearly requires, “or” has the inclusive meaning represented by the phrase
“and/or”. Defined terms include in the singular number the plural and in the
plural number the singular. Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor. Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.

13



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNT AND TERMS OF THE CREDIT FACILITY
     Section 2.1 Revolving Advances. The Lender agrees, subject to the terms and
conditions of this Agreement, to make advances (“Revolving Advances”) to the
Borrower from time to time from the date that all of the conditions set forth in
4.1 are satisfied (the “Funding Date”) to and until (but not including) the
Termination Date in an amount not in excess of the Maximum Line Amount. The
Lender shall have no obligation to make a Revolving Advance to the extent that
the amount of the requested Revolving Advance exceeds Availability. The
Borrower’s obligation to pay the Revolving Advances shall be evidenced by the
Revolving Note and shall be secured by the Collateral. Within the limits set
forth in this Section 2.1, the Borrower may borrow, prepay pursuant to
Section 2.10, and reborrow.
     Section 2.2 Procedures for Requesting Advances.
          (a) Advances Credited to Operating Account. All Advances, shall be
credited to Borrower’s demand deposit account maintained with Lender (the
“Operating Account”), unless the parties agree in an Authenticated Record to
disburse to another account.
          (b) Advances upon Borrower’s Request. Borrower may request one or more
Advances on any Business Day. No request for an Advance will be deemed received
until Lender acknowledges receipt, and Borrower, if requested by Lender,
confirms the request in an Authenticated Record. Borrower shall repay all
Advances, even if the Person requesting the Advance on behalf of Borrower lacked
authorization. Borrower may request an Advance at the Floating Rate no later
than the Cut-off Time on the Business Day on which Borrower wants the Floating
Rate Advance to be funded.
          (c) Advances through Loan Manager. If Lender has separately agreed
that Borrower may use the Lender Loan Manager service (“Loan Manager”), Advances
will be initiated by Lender and credited to the Operating Account as Floating
Rate Advances as of the end of each Business Day in an amount sufficient to
maintain an agreed upon ledger balance in the Operating Account, subject only to
Availability. If Lender terminates Borrower’s access to Loan Manager, Borrower
may continue to request Advances as provided in Section 2.2(b). Lender shall
have no obligation to make an Advance through Loan Manager during a Default
Period, or in an amount in excess of Availability, and may terminate Loan
Manager at any time in its sole discretion.
          (d) Protective Advances; Advances to Pay Indebtedness Due. Lender may
initiate an Advance in its sole discretion for any reason at any time, without
Borrower’s compliance with any of the conditions of this Agreement, and
(i) disburse the proceeds directly to third Persons in order to protect Lender’s
interest in Collateral or to perform any of Borrower’s obligations under this
Agreement, or (ii) apply the proceeds to the amount of any Indebtedness then due
and payable to Lender.
     Section 2.3 Reserved.
     Section 2.4 Letters of Credit.

14



--------------------------------------------------------------------------------



 



          (a) The Lender agrees, subject to the terms and conditions of this
Agreement, to issue, at any time after the Funding Date and prior to the
Termination Date, one or more irrevocable standby or documentary letters of
credit (each, a “Letter of Credit”) for the Borrower’s account. The Lender will
not issue any Letter of Credit if the face amount of the Letter of Credit to be
issued would exceed the lesser of:
     (i) $2,000,000 less the L/C Amount, or
     (ii) Availability.
Each Letter of Credit, if any, shall be issued pursuant to a separate L/C
Application made by the Borrower. The terms and conditions set forth in each
such L/C Application shall supplement the terms and conditions of the Standby
Letter of Credit Agreement.
          (b) No Letter of Credit shall be issued with an expiry date later than
one (1) year from the date of issuance or the Maturity Date in effect as of the
date of issuance, whichever is earlier.
          (c) Any request for issuance of a Letter of Credit shall be deemed to
be a representation by the Borrower that the conditions set forth in Section 4.2
have been satisfied as of the date of the request.
          (d) If a draft is submitted under a Letter of Credit when the Borrower
is unable, because a Default Period exists or for any other reason, to obtain a
Revolving Advance to pay the Obligation of Reimbursement, the Borrower shall pay
to the Lender on demand and in immediately available funds, the amount of the
Obligation of Reimbursement together with interest, accrued from the date of the
draft until payment in full at the Default Rate. Notwithstanding the Borrower’s
inability to obtain a Revolving Advance for any reason, the Lender may, in its
sole discretion, make a Revolving Advance in an amount sufficient to discharge
any outstanding Obligation of Reimbursement and any accrued but unpaid interest
and fees payable with respect to same.
     Section 2.5 Special Account. If the Credit Facility is terminated for any
reason while any Letter of Credit is outstanding, the Borrower shall thereupon
pay the Lender in immediately available funds for deposit in the Special Account
an amount equal to the L/C Amount plus any anticipated fees and costs. If the
Borrower fails to promptly make any such payment in the amount required
hereunder, then the Lender may make a Revolving Advance against the Credit
Facility in an amount sufficient to fulfill this obligation and deposit the
proceeds to the Special Account. The Special Account shall be an interest
bearing account either maintained with the Lender or with a financial
institution acceptable to the Lender. Any interest earned on amounts deposited
in the Special Account shall be credited to the Special Account. The Lender may
apply amounts on deposit in the Special Account at any time or from time to time
to the Indebtedness in the Lender’s sole discretion. The Borrower may not
withdraw any amounts on deposit in the Special Account as long as the Lender
maintains a security interest therein. The Lender agrees to transfer any balance
in the Special Account to the Borrower when the Lender is required to release
its security interest in the Special Account under applicable law.
     Section 2.6 Interest; Margin; Minimum Interest Charge; Default Interest
Rate; Application of Payments; Participations; Usury.

15



--------------------------------------------------------------------------------



 



          (a) Interest. Except as provided in Section 2.6(d) and Section 2.6(g),
the principal amount of each Advance shall bear interest as a Floating Rate
Advance.
          (b) Margin. The Margin shall be three and one half of one percent
(3.50%) for Revolving Advances that are Floating Rate Advances. If for the
Borrower’s fiscal year ending July 31, 2010 (i) the Debt Service Coverage Ratio
is greater than or equal to [*]:1 and (ii) Net Income is greater than or equal
to $[*], then the Margin shall be reduced to three percent (3.0%).
          The reduction in the Margin, if any, will be made following receipt of
the Borrower’s financial statements required under Section 6.1. The Margin
change, if any, shall become effective on the first calendar day of the month
following the month of receipt by the Lender of the Borrower’s most recent
financial statements. Notwithstanding the foregoing no reduction in the Margin
will be made if a Default Period exists at the time that such reduction would
otherwise be made.
          If amended or restated financial statements would change previously
reduced Margin, or if the Lender determines that any financial statements have
materially misstated the Borrower’s financial condition, then the Lender may,
using the most accurate information available to it, recalculate the financial
test or tests governing the Margin and retroactively increase the Margin from
the date of receipt of such amended or restated financial statements and charge
Borrower additional interest, which may be imposed on them from the beginning of
the appropriate month to which the restated statements or recalculated financial
tests relate or to the beginning of the month in which any Event of Default has
occurred, as the Lender in its sole discretion deems appropriate.
          (c) Minimum Interest Charge. Notwithstanding any other terms of this
Agreement to the contrary, the Borrower shall pay to the Lender interest of not
less than $300,000 per Loan Year (the “Minimum Interest Charge”) during the term
of this Agreement, and the Borrower shall pay any deficiency between the Minimum
Interest Charge and the amount of interest otherwise calculated under
Section 2.6(a) following each anniversary of the Funding Date and on the
Termination Date. When calculating this deficiency, the Default Rate, if
applicable, shall be disregarded, and any interest that accrues on a payment
following its receipt on those days specified in Section 2.6(e) shall be
excluded in determining the total amount of interest otherwise calculated under
Section 2.6(a). As used in this subsection (c), “Loan Year” means each one-year
period ending on an anniversary of the Funding Date.
          (d) Default Interest Rate. At any time during any Default Period or
following the Termination Date, in the Lender’s sole discretion and without
waiving any of its other rights or remedies, the principal of the Revolving Note
shall bear interest at the Default Rate or such lesser rate as the Lender may
determine, effective as of the first day of the month in which any Default
Period begins through the last day of such Default Period, or any shorter time
period that the Lender may determine. The decision of the Lender to impose a
rate that is less than the Default Rate or to not impose the Default Rate for
the entire duration of the Default Period shall be made by the Lender in its
sole discretion and shall not be a waiver of any of its other rights and
remedies, including its right to retroactively impose the full Default Rate for
the entirety of any such Default Period or following the Termination Date.

16



--------------------------------------------------------------------------------



 



          (e) Application of Payments. Payments shall be applied to the
Indebtedness on the Business Day of receipt by the Lender in the Lender’s
general account.
          (f) Participations. If any Person shall acquire a participation in the
Advances or the Obligation of Reimbursement, the Borrower shall be obligated to
the Lender to pay the full amount of all interest calculated under this
Section 2.6, along with all other fees, charges and other amounts due under this
Agreement, regardless if such Person elects to accept interest with respect to
its participation at a lower rate than that calculated under this Section 2.6,
or otherwise elects to accept less than its prorata share of such fees, charges
and other amounts due under this Agreement.
          (g) Usury. In any event no rate change shall be put into effect which
would result in a rate greater than the highest rate permitted by law.
Notwithstanding anything to the contrary contained in any Loan Document, all
agreements which either now are or which shall become agreements between the
Borrower and the Lender are hereby limited so that in no contingency or event
whatsoever shall the total liability for payments in the nature of interest,
additional interest and other charges exceed the applicable limits imposed by
any applicable usury laws. If any payments in the nature of interest, additional
interest and other charges made under any Loan Document are held to be in excess
of the limits imposed by any applicable usury laws, it is agreed that any such
amount held to be in excess shall be considered payment of principal hereunder,
and the indebtedness evidenced hereby shall be reduced by such amount so that
the total liability for payments in the nature of interest, additional interest
and other charges shall not exceed the applicable limits imposed by any
applicable usury laws, in compliance with the desires of the Borrower and the
Lender. This provision shall never be superseded or waived and shall control
every other provision of the Loan Documents and all agreements between the
Borrower and the Lender, or their successors and assigns.
     Section 2.7 Fees.
          (a) Origination Fee. The Borrower shall pay the Lender a fully earned
and non-refundable origination fee of $200,000, due and payable upon the
execution of this Agreement. The Lender has received $75,000 toward payment of
this fee and the fees, costs and expenses described in Section 2.7, Section 8.5,
and Section 8.6.
          (b) Unused Line Fee. For the purposes of this Section 2.7(b), “Unused
Amount” means the Maximum Line Amount reduced by outstanding Revolving Advances
and the L/C Amount. The Borrower agrees to pay to the Lender an unused line fee
at the rate of one half of one percent (0.50%) per annum on the average daily
Unused Amount from the date of this Agreement to and including the Termination
Date, due and payable monthly in arrears on the first day of the month and on
the Termination Date.
          (c) Reserved.
          (d) Collateral Exam Fees. The Borrower shall pay the Lender fees in
connection with any collateral exams, audits or inspections conducted by or on
behalf of the Lender of any Collateral or the Borrower’s operations or business
at the rates established from time to time by the Lender (which fees are
currently $125 per hour per collateral examiner), together with any

17



--------------------------------------------------------------------------------



 



related out-of-pocket costs and expenses incurred by the Lender. Notwithstanding
the foregoing, unless an Event of Default shall have occurred, Lender shall not
conduct more than one such collateral exam, audit or inspection quarterly.
          (e) Reserved.
          (f) Letter of Credit Fees. The Borrower shall pay to the Lender a fee
with respect to each Letter of Credit that has been issued which shall be
calculated on a per diem basis at an annual rate equal to three percent (3.0%)
of the Aggregate Face Amount, from and including the date of issuance of the
Letter of Credit until the date that the Letter of Credit terminates or is
returned to the Lender, which fee shall be due and payable monthly in arrears on
the first day of each month and on the date that the Letter of Credit terminates
or is returned to the Lender; provided, however, effective as of the first day
of the month in which any Default Period begins through the last day of such
Default Period, or any shorter time period that the Lender may determine, in the
Lender’s sole discretion and without waiving any of its other rights and
remedies, such fee shall increase to six percent (6.0%) of the Aggregate Face
Amount. The foregoing fee shall be in addition to any other fees, commissions
and charges imposed by Lender with respect to such Letter of Credit.
          (g) Letter of Credit Administrative Fees. The Borrower shall pay all
administrative fees charged by Lender in connection with the honoring of drafts
under any Letter of Credit, amendments thereto, transfers thereof and all other
activity with respect to the Letters of Credit at the then — current rates
published by Lender for such services rendered on behalf of customers of Lender
generally.
          (h) Termination and Line Reduction Fees. If (i) the Lender terminates
the Credit Facility during a Default Period, or if (ii) the Borrower terminates
or reduces the Credit Facility on a date prior to the Maturity Date, then the
Borrower shall pay the Lender as liquidated damages and not as a penalty a
termination fee in an amount equal to a percentage of the Maximum Line Amount
(or the reduction of the Maximum Line Amount, as the case may be) calculated as
follows: (A) three percent (3.0%) if the termination or reduction occurs on or
before the first anniversary of the Funding Date; (B) two percent (2.0%) if the
termination or reduction occurs after the first anniversary of the Funding Date,
but on or before the second anniversary of the Funding Date; and (C) one percent
(1.0%) if the termination or reduction occurs after the second anniversary of
the Funding Date.
          (i) Reserved.
          (j) Reserved.
          (k) Overadvance Fees. The Borrower shall pay an Overadvance fee in the
amount of $500.00 for each day or portion thereof during which an Overadvance
exists, regardless of how the Overadvance arises or whether or not the
Overadvance has been agreed to in advance by the Lender. The acceptance of
payment of an Overadvance fee by the Lender shall not be deemed to constitute
either consent to the Overadvance or a waiver of the resulting Event of Default,
unless the Lender specifically consents to the Overadvance in writing and waives
the Event of Default on whatever conditions the Lender deems appropriate.

18



--------------------------------------------------------------------------------



 



          (l) Other Fees and Charges. The Lender may from time to time impose
additional fees and charges as consideration for Advances made in excess of
Availability or for other events that constitute an Event of Default or a
Default hereunder, including fees and charges for the administration of
Collateral by the Lender, and fees and charges for the late delivery of reports,
which may be assessed in the Lender’s sole discretion on either an hourly,
periodic, or flat fee basis, and in lieu of or in addition to imposing interest
at the Default Rate.
          (m) Treasury Management Fees. The Borrower will pay service fees to
the Lender for treasury management services provided to it by the Lender
pursuant to the Master Agreement for Treasury Management Services entered into
between the Borrower and the Lender, or, if a Master Agreement for Treasury
Management Services has not been entered into, the Borrower will pay services
fees for its use of the Loan Manager service, the Ready Remit service, or any
other service that the Lender may provide to the Borrower under this Agreement
or any other agreement entered into by the parties, in the amount prescribed in
the Lender’s current service fee schedule.
     Section 2.8 Time for Interest Payments; Payment on Non-Business Days;
Computation of Interest and Fees.
          (a) Time For Interest Payments. Accrued and unpaid interest shall be
due and payable on the first day of each month and on the Termination Date (each
an “Interest Payment Date”), or if any such day is not a Business Day, on the
next succeeding Business Day. Interest will accrue from the most recent date to
which interest has been paid or, if no interest has been paid, from the date of
advance to the Interest Payment Date. If an Interest Payment Date is not a
Business Day, payment shall be made on the next succeeding Business Day.
          (b) Payment on Non-Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of interest on the
Advances or the fees hereunder, as the case may be.
          (c) Computation of Interest and Fees. Interest accruing on the
outstanding principal balance of the Advances and fees hereunder outstanding
from time to time shall be computed on the basis of actual number of days
elapsed in a year of 360 days.
     Section 2.9 Collection of Accounts; Application to the Borrower’s
Indebtedness.
          (a) The Collection Account. Borrower has granted a security interest
to Lender in the Collateral, including without limitation, all Accounts. Except
as otherwise agreed by both parties in an Authenticated Record, all Proceeds of
Accounts and other Collateral, upon receipt or collection, shall be deposited
each Business Day into the Collection Account. Funds so deposited (“Account
Funds”) are the property of Lender, and may only be withdrawn from the
Collection Account by Lender.
          (b) Payment of Accounts by Borrower’s Account Debtors. Borrower shall
instruct all account debtors to make payments either directly to the Lockbox for
deposit by Lender directly to the Collection Account, or instruct them to
deliver such payments to Lender by wire transfer, ACH, or other means as Lender
may direct for deposit to the Collection Account or for direct

19



--------------------------------------------------------------------------------



 



application to the Revolving Note. If Borrower receives a payment or the
Proceeds of Collateral directly, Borrower will promptly deposit the payment or
Proceeds into the Collection Account. Until deposited, it will hold all such
payments and Proceeds in trust for Lender without commingling with other funds
or property. All deposits held in the Collection Account shall constitute
Proceeds of Collateral and shall not constitute the payment of Indebtedness.
          (c) Application of Payments to Revolving Note. Lender will withdraw
Account Funds deposited to the Collection Account and pay down borrowings on the
Revolving Note by applying them to the Revolving Note on the first Business Day
following the Business Day of deposit to the Collection Account, or, if payments
are received by Lender that are not first deposited to the Collection Account
pursuant to any treasury management service provided to Borrower by Lender, such
payments shall be applied to the Revolving Note as provided in the Master
Agreement for Treasury Management Services and the relevant service description.
     Section 2.10 Voluntary Prepayment; Reduction of the Maximum Line Amount;
Termination of the Credit Facility by the Borrower. Except as otherwise provided
herein, the Borrower may prepay the Advances in whole at any time or from time
to time in part. The Borrower may terminate the Credit Facility or reduce the
Maximum Line Amount at any time if it (i) gives the Lender at least 90 days
advance written notice prior to the proposed Termination Date, and (ii) pays the
Lender applicable termination, prepayment and Maximum Line Amount reduction fees
in accordance with the terms of this Agreement. Any reduction in the Maximum
Line Amount shall be in multiples of $100,000, and with a minimum reduction of
at least $500,000. If the Borrower terminates the Credit Facility or reduces the
Maximum Line Amount to zero, all Indebtedness shall be immediately due and
payable, and if the Borrower gives the Lender less than the required 90 days
advance written notice, then the interest rate applicable to borrowings
evidenced by Revolving Note shall be the Default Rate for the period of time
commencing 90 days prior to the proposed Termination Date through the date that
the Lender actually receives such written notice. If the Borrower does not wish
the Lender to consider renewal of the Credit Facility on the next Maturity Date,
then the Borrower shall give the Lender at least 45 days written notice prior to
the Maturity Date that it will not be requesting renewal. If the Borrower fails
to give the Lender such timely notice, then the interest rate applicable to
borrowings evidenced by the Revolving Note shall be the Default Rate for the
period of time commencing 45 days prior to the Maturity Date through the date
that the Lender actually receives such written notice.
     Section 2.11 Mandatory Prepayment. Without notice or demand, unless the
Lender shall otherwise consent in a written agreement that sets forth the terms
and conditions which the Lender in its discretion may deem appropriate,
including without limitation the payment of an Overadvance fee, if an
Overadvance shall at any time exist with respect to the Credit Facility, then
the Borrower shall (i) first, immediately prepay the Revolving Advances to the
extent necessary to eliminate such excess; and (ii) if prepayment in full of the
Revolving Advances is insufficient to eliminate such excess (due, for example,
to the L/C Amount), pay to the Lender in immediately available funds for deposit
in the Special Account an amount equal to the remaining excess. Any voluntary or
mandatory prepayment received by the Lender may be applied to the Indebtedness,
in such order and in such amounts as the Lender in its sole discretion may
determine from time to time.

20



--------------------------------------------------------------------------------



 



     Section 2.12 Revolving Advances to Pay Indebtedness. Notwithstanding the
terms of Section 2.1, the Lender may, in its discretion at any time or from time
to time, without the Borrower’s request and even if the conditions set forth in
Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal
to the portion of the Indebtedness from time to time due and payable.
     Section 2.13 Use of Proceeds. The Borrower shall use the proceeds of
Advances and each Letter of Credit to pay off its existing lender, support
Letters of Credit, to cover book overdrafts, to fund accounts payable over
30 days past due, and for ordinary working capital purposes.
     Section 2.14 Liability Records. The Lender may maintain from time to time,
at its discretion, records as to the Indebtedness. All entries made on any such
record shall be presumed correct until the Borrower establishes the contrary.
Upon the Lender’s demand, the Borrower will admit and certify in writing the
exact principal balance of the Indebtedness that the Borrower then asserts to be
outstanding. Any billing statement or accounting rendered by the Lender shall be
conclusive and fully binding on the Borrower unless the Borrower gives the
Lender specific written notice of exception within 30 days after receipt.
ARTICLE III
SECURITY INTEREST; OCCUPANCY; SETOFF
     Section 3.1 Grant of Security Interest. The Borrower hereby pledges,
assigns and grants to the Lender, a lien and security interest (collectively
referred to as the “Security Interest”) in the Collateral, as security for the
payment and performance of: (a) all present and future Indebtedness of the
Borrower to the Lender; (b) all obligations of the Borrower and rights of the
Lender under this Agreement; and (c) all present and future obligations of the
Borrower to the Lender of other kinds. Upon request by the Lender, the Borrower
will grant to the Lender a security interest in all commercial tort claims that
the Borrower may have against any Person.
     Section 3.2 Notification of Account Debtors and Other Obligors. The Lender
may at any time (from and after the occurrence of a Default of an Event of
Default) notify any account debtor or other Person obligated to pay the amount
due that such right to payment has been assigned or transferred to the Lender
for security and shall be paid directly to the Lender. The Borrower will join in
giving such notice if the Lender so requests. At any time after the Borrower or
the Lender gives such notice to an account debtor or other obligor, the Lender
may, but need not, in the Lender’s name or in the Borrower’s name, demand, sue
for, collect or receive any money or property at any time payable or receivable
on account of, or securing, any such right to payment, or grant any extension
to, make any compromise or settlement with or otherwise agree to waive, modify,
amend or change the obligations (including collateral obligations) of any such
account debtor or other obligor. The Lender may, from and after the occurrence
of a Default of an Event of Default, in the Lender’s name or in the Borrower’s
name, as the Borrower’s agent and attorney-in-fact, notify the United States
Postal Service to change the address for delivery of the Borrower’s mail to any
address designated by the Lender, otherwise intercept the Borrower’s mail, and
receive, open and dispose of the Borrower’s mail,

21



--------------------------------------------------------------------------------



 



applying all Collateral as permitted under this Agreement and holding all other
mail for the Borrower’s account or forwarding such mail to the Borrower’s last
known address.
     Section 3.3 Assignment of Insurance. As additional security for the payment
and performance of the Indebtedness, the Borrower hereby assigns to the Lender
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of the Borrower with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto, and the Borrower hereby directs the issuer
of any such policy to pay all such monies directly to the Lender. At any time,
whether or not a Default Period then exists, the Lender may (but need not), in
the Lender’s name or in the Borrower’s name, execute and deliver proof of claim,
receive all such monies, endorse checks and other instruments representing
payment of such monies, and adjust, litigate, compromise or release any claim
against the issuer of any such policy. Any monies received as payment for any
loss under any insurance policy mentioned above (other than liability insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain, shall be paid over to the Lender to be applied, at the option
of the Lender, either to the prepayment of the Indebtedness or shall be
disbursed to the Borrower under staged payment terms reasonably satisfactory to
the Lender for application to the cost of repairs, replacements, or
restorations. Any such repairs, replacements, or restorations shall be effected
with reasonable promptness and shall be of a value at least equal to the value
of the items or property destroyed prior to such damage or destruction.
     Section 3.4 Occupancy.
          (a) The Borrower hereby irrevocably grants to the Lender the right to
take exclusive possession of the Premises at any time during a Default Period
without notice or consent.
          (b) The Lender may use the Premises only to hold, process,
manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of
items that are Collateral and for other purposes that the Lender may in good
faith deem to be related or incidental purposes.
          (c) The Lender’s right to hold the Premises shall cease and terminate
upon the earlier of (i) payment in full and discharge of all Indebtedness and
termination of the Credit Facility, and (ii) final sale or disposition of all
items constituting Collateral and delivery of all such items to purchasers.
          (d) The Lender shall not be obligated to pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises; provided, however, that if the Lender does pay or account for any rent
or other compensation for the possession, occupancy or use of any of the
Premises, the Borrower shall reimburse the Lender promptly for the full amount
thereof. In addition, the Borrower will pay, or reimburse the Lender for, all
taxes, fees, duties, imposts, charges and expenses at any time incurred by or
imposed upon the Lender by reason of the execution, delivery, existence,
recordation, performance or enforcement of this Agreement or the provisions of
this Section 3.4.

22



--------------------------------------------------------------------------------



 



          Section 3.5 License. Without limiting the generality of any other
Security Document, the Borrower hereby grants to the Lender a non-exclusive,
worldwide and royalty-free license to use or otherwise exploit all Intellectual
Property Rights of the Borrower for the purpose of: (a) completing the
manufacture of any in-process materials during any Default Period so that such
materials become saleable Inventory, all in accordance with the same quality
standards previously adopted by the Borrower for its own manufacturing and
subject to the Borrower’s reasonable exercise of quality control; and
(b) selling, leasing or otherwise disposing of any or all Collateral during any
Default Period.
          Section 3.6 Financing Statement. The Borrower authorizes the Lender to
file from time to time, such financing statements against collateral described
as “all personal property” or “all assets” or describing specific items of
collateral including commercial tort claims as the Lender deems necessary or
useful to perfect the Security Interest. All financing statements filed before
the date hereof to perfect the Security Interest were authorized by the Borrower
and are hereby re-authorized. A carbon, photographic or other reproduction of
this Agreement or of any financing statements signed by the Borrower is
sufficient as a financing statement and may be filed as a financing statement in
any state to perfect the security interests granted hereby. For this purpose,
the Borrower represents and warrants that the following information is true and
correct:
Name and address of Debtor:

Professional Veterinary Products, Ltd.,
10077 South 134th Street
Omaha, NE 68138
Federal Employer Identification No. 37-1119387
Exact Logistics, LLC,
10077 South 134th Street
Omaha, NE 68138
Federal Employer Identification No. 37-1119387
ProConn, LLC
10077 South 134th Street
Omaha, NE 68138
Federal Employer Identification No. 47-0836769
Name and address of Secured Party:
Wells Fargo Bank, National Association
MAC N9312-040
109 South 7th Street, 4th Floor
Minneapolis, MN 55402
Attn: Becky A. Koehler
Federal Employer Identification No. 41-1237652
     Section 3.7 Setoff. The Lender may at any time or from time to time, at its
sole discretion and without demand and without notice to anyone, setoff any
liability owed to the

23



--------------------------------------------------------------------------------



 



Borrower by the Lender, whether or not due, against any Indebtedness, whether or
not due. In addition, each other Person holding a participating interest in any
Indebtedness shall have the right to appropriate or setoff any deposit or other
liability then owed by such Person to the Borrower, whether or not due, and
apply the same to the payment of said participating interest, as fully as if
such Person had lent directly to the Borrower the amount of such participating
interest.
     Section 3.8 Collateral. This Agreement does not contemplate a sale of
accounts, contract rights or chattel paper, and, as provided by law, the
Borrower is entitled to any surplus and shall remain liable for any deficiency.
The Lender’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if it exercises reasonable care in
physically keeping such Collateral, or in the case of Collateral in the custody
or possession of a bailee or other third Person, exercises reasonable care in
the selection of the bailee or other third Person, and the Lender need not
otherwise preserve, protect, insure or care for any Collateral. The Lender shall
not be obligated to preserve any rights the Borrower may have against prior
parties, to realize on the Collateral at all or in any particular manner or
order or to apply any cash proceeds of the Collateral in any particular order of
application. The Lender has no obligation to clean-up or otherwise prepare the
Collateral for sale. The Borrower waives any right it may have to require the
Lender to pursue any third Person for any of the Indebtedness.
ARTICLE IV
CONDITIONS OF LENDING
     Section 4.1 Conditions Precedent to the Initial Advances and Letter of
Credit. The Lender’s obligation to make the initial Advances or to cause any
Letters of Credit to be issued shall be subject to the condition precedent that
the Lender shall have received all of the following, each properly executed by
the appropriate party and in form and substance satisfactory to the Lender:
          (a) This Agreement.
          (b) The Revolving Note.
          (c) A Standby Letter of Credit Agreement and L/C Application for each
Letter of Credit that the Borrower wishes to have issued thereunder.
          (d) A true and correct copy of any and all leases pursuant to which
the Borrower is leasing the Premises, together with a landlord’s disclaimer and
consent with respect to each such lease.
          (e) A true and correct copy of any and all mortgages pursuant to which
the Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer
and consent with respect to each such mortgage.
          (f) A true and correct copy of any and all agreements pursuant to
which the Borrower’s property is in the possession of any Person other than the
Borrower, together with, in the case of any goods held by such Person for
resale, (i) a consignee’s acknowledgment and

24



--------------------------------------------------------------------------------



 



waiver of Liens, (ii) UCC financing statements sufficient to protect the
Borrower’s and the Lender’s interests in such goods, and (iii) UCC searches
showing that no other secured party has filed a financing statement against such
Person and covering property similar to the Borrower’s other than the Borrower,
or if there exists any such secured party, evidence that each such secured party
has received notice from the Borrower and the Lender sufficient to protect the
Borrower’s and the Lender’s interests in the Borrower’s goods from any claim by
such secured party.
          (g) An acknowledgment and waiver of Liens from each warehouse in which
the Borrower is storing Inventory.
          (h) The Wholesale Lockbox and Collection Account Agreement.
          (i) The Master Agreement for Treasury Management Services.
          (j) Blocked account and control agreements with each bank at which the
Borrower maintains deposit accounts.
          (k) A Trademark Security Agreement.
          (l) Current searches of appropriate filing offices showing that (i) no
Liens have been filed and remain in effect against the Borrower except Permitted
Liens or Liens held by Persons who have agreed in writing that upon receipt of
proceeds of the initial Advances, they will satisfy, release or terminate such
Liens in a manner satisfactory to the Lender, and (ii) the Lender has duly filed
all financing statements necessary to perfect the Security Interest, to the
extent the Security Interest is capable of being perfected by filing.
          (m) A certificate of each Borrower’s Secretary or Assistant Secretary
or other appropriate officer certifying that attached to such certificate are
(i) the resolutions of the Borrower’s Directors or other appropriate governing
body and, if required, Owners, authorizing the execution, delivery and
performance of the Loan Documents, (ii) true, correct and complete copies of the
Borrower’s Constituent Documents, and (iii) examples of the signatures of the
Borrower’s Officers or agents authorized to execute and deliver the Loan
Documents and other instruments, agreements and certificates, including Advance
requests, on the Borrower’s behalf.
          (n) A current certificate issued by the Secretary of State of
Nebraska, certifying that each Borrower is in existence under the laws of the
State of Nebraska.
          (o) A certificate of an Officer of the Borrower confirming the
representations and warranties set forth in Article V.
          (p) Certificates of the insurance required hereunder, with all hazard
insurance containing a lender’s loss payable endorsement in the Lender’s favor
and with all liability insurance naming the Lender as an additional insured.
          (q) An opinion of counsel of each Borrower addressed to Lender.

25



--------------------------------------------------------------------------------



 



          (r) Payment of all fees due under the terms of this Agreement through
the date of the initial Advance or the issuance of any Letter of Credit
hereunder, and payment of all expenses incurred by the Lender through such date
and that are required to be paid by the Borrower under this Agreement.
          (s) Evidence that after making the initial Revolving Advance,
satisfying all obligations owed to the Borrower’s prior lender, satisfying all
trade payables older than 30 days from due date, book overdrafts and closing
costs, Availability on the Funding Date shall be not less than $10,000,000.
          (t) Borrower’s projected balance sheets, income statements, statements
of cash flow and projected Availability for each month until July 31, 2010, each
in reasonable detail.
          (u) A Customer Identification Information form and such other forms
and verification as the Lender may need to comply with the U.S.A. Patriot Act.
          (v) with respect to the real estate that is encumbered by the mortgage
of the Lender (i) an acceptable title search, (ii) a copy of any survey of such
property in Borrower’s possession and (iii) a copy of any environmental site
assessment of such property in Borrower’s possession,
          (w) with respect to the real estate that is encumbered by the mortgage
of the Lender (i) a flood hazard determination form, confirming whether or not
the parcel is in a flood hazard area and whether or not flood insurance must be
obtained, and, if the real estate is located in a flood hazard area, (ii) a
policy of flood insurance.
          (x) Such other documents as the Lender in its sole discretion may
require.
     Section 4.2 Conditions Precedent to All Advances and Letters of Credit. The
Lender’s obligation to make each Advance or to cause the issuance of a Letter of
Credit shall be subject to the further conditions precedent that:
          (a) the representations and warranties contained in Article V are
correct on and as of the date of such Advance or issuance of a Letter of Credit
as though made on and as of such date, except to the extent that such
representations and warranties relate solely to an earlier date; and
          (b) no event has occurred and is continuing, or would result from such
Advance or issuance of a Letter of Credit which constitutes a Default or an
Event of Default.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Lender as follows:
     Section 5.1 Existence and Power; Name; Chief Executive Office; Inventory
and Equipment Locations; Federal Employer Identification Number and
Organizational Identification Number. PVP is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Nebraska
and is duly licensed or qualified to transact business in all

26



--------------------------------------------------------------------------------



 



jurisdictions where the character of the property owned or leased or the nature
of the business transacted by it makes such licensing or qualification
necessary. ProConn is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Nebraska and is
duly licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by it makes such licensing or qualification necessary. Exact is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Nebraska and is duly licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by it makes such licensing or
qualification necessary. The Borrower has all requisite power and authority to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Loan Documents. During its existence,
the Borrower has done business solely under the names set forth in Schedule 5.1.
The Borrower’s chief executive office and principal place of business is located
at the address set forth in Schedule 5.1, and all of the Borrower’s records
relating to its business or the Collateral are kept at that location. All
Inventory and Equipment is located at that location or at one of the other
locations listed in Schedule 5.1. The Borrower’s federal employer identification
number and organization identification number are correctly set forth in
Section 3.6.
     Section 5.2 Capitalization. Schedule 5.2 constitutes a correct and complete
list of all all Persons holding ownership interests and rights to acquire
ownership interests which if fully exercised would cause such Person to hold
more than five percent (5%) of all ownership interests of the Borrower on a
fully diluted basis, and an organizational chart showing the ownership structure
of all Subsidiaries of the Borrower.
     Section 5.3 Authorization of Borrowing; No Conflict as to Law or
Agreements. The execution, delivery and performance by the Borrower of the Loan
Documents and the borrowings from time to time hereunder have been duly
authorized by all necessary corporate or company action, as applicable, and do
not and will not (i) require any consent or approval of the Borrower’s Owners;
(ii) require any authorization, consent or approval by, or registration,
declaration or filing with, or notice to, any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any third party, except such authorization, consent, approval, registration,
declaration, filing or notice as has been obtained, accomplished or given prior
to the date hereof; (iii) violate any provision of any law, rule or regulation
(including Regulation X of the Board of Governors of the Federal Reserve System)
or of any order, writ, injunction or decree presently in effect having
applicability to the Borrower or of the Borrower’s Constituent Documents;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other material agreement, lease or instrument to
which the Borrower is a party or by which it or its properties may be bound or
affected; or (v) result in, or require, the creation or imposition of any Lien
(other than the Security Interest) upon or with respect to any of the properties
now owned or hereafter acquired by the Borrower.
     Section 5.4 Legal Agreements. This Agreement constitutes and, upon due
execution by the Borrower, the other Loan Documents will constitute the legal,
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms.

27



--------------------------------------------------------------------------------



 



     Section 5.5 Subsidiaries. Except as set forth in Schedule 5.5 hereto, the
Borrower has no Subsidiaries.
     Section 5.6 Financial Condition; No Adverse Change. The Borrower has
furnished to the Lender its audited financial statements for its fiscal year
ended July 31, 2009 and unaudited financial statements for the
fiscal-year-to-date period ended November 30, 2009 and those statements fairly
present the Borrower’s financial condition on the dates thereof and the results
of its operations and cash flows for the periods then ended and were prepared in
accordance with GAAP. Since the date of the most recent financial statements,
there has been no material adverse change in the Borrower’s business, properties
or condition (financial or otherwise).
     Section 5.7 Litigation. There are no actions, suits or proceedings pending
or, to the Borrower’s knowledge, threatened against or affecting the Borrower or
any of its Affiliates or the properties of the Borrower or any of its Affiliates
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign, which, if determined adversely to the
Borrower or any of its Affiliates, would result in a final judgment or judgments
against the Borrower or any of its Affiliates in an amount in excess of
$100,000.00, apart from those matters specifically listed in Schedule 5.7.
     Section 5.8 Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
     Section 5.9 Taxes. The Borrower and its Affiliates have paid or caused to
be paid to the proper authorities when due all federal, state and local taxes
required to be withheld by each of them. The Borrower and its Affiliates have
filed all federal, state and local tax returns which to the knowledge of the
Officers of the Borrower or any Affiliate, as the case may be, are required to
be filed, and the Borrower and its Affiliates have paid or caused to be paid to
the respective taxing authorities all taxes as shown on said returns or on any
assessment received by any of them to the extent such taxes have become due.
     Section 5.10 Titles and Liens. The Borrower has good and absolute title to
all Collateral free and clear of all Liens other than Permitted Liens. No
financing statement naming the Borrower as debtor is on file in any office
except to perfect only Permitted Liens.
     Section 5.11 Intellectual Property Rights.
          (a) Owned Intellectual Property. Schedule 5.11 is a complete list of
all patents, applications for patents, trademarks, applications to register
trademarks, service marks, applications to register service marks, mask works,
trade dress and copyrights for which the Borrower is the owner of record (the
“Owned Intellectual Property”). Except as disclosed on Schedule 5.11, (i) the
Borrower owns the Owned Intellectual Property free and clear of all restrictions
(including covenants not to sue a third party), court orders, injunctions,
decrees, writs or Liens, whether by written agreement or otherwise, (ii) no
Person other than the Borrower owns or has been granted any right in the Owned
Intellectual Property, (iii) all Owned

28



--------------------------------------------------------------------------------



 



Intellectual Property is valid, subsisting and enforceable and (iv) the Borrower
has taken all commercially reasonable action necessary to maintain and protect
the Owned Intellectual Property.
          (b) Agreements with Employees and Contractors. The Borrower has
entered into a legally enforceable agreement with each of its employees and
subcontractors obligating each such Person to assign to the Borrower, without
any additional compensation, any Intellectual Property Rights created,
discovered or invented by such Person in the course of such Person’s employment
or engagement with the Borrower (except to the extent prohibited by law), and
further requiring such Person to cooperate with the Borrower, without any
additional compensation, in connection with securing and enforcing any
Intellectual Property Rights therein; provided, however, that the foregoing
shall not apply with respect to employees and subcontractors whose job
descriptions are of the type such that no such assignments are reasonably
foreseeable.
          (c) Intellectual Property Rights Licensed from Others. Schedule 5.11
is a complete list of all agreements under which the Borrower has licensed
Intellectual Property Rights from another Person (“Licensed Intellectual
Property”) other than readily available, non-negotiated licenses of computer
software and other intellectual property used solely for performing accounting,
word processing and similar administrative tasks (“Off-the-shelf Software”) and
a summary of any ongoing payments the Borrower is obligated to make with respect
thereto. Except as disclosed on Schedule 5.11 and in written agreements, copies
of which have been given to the Lender, the Borrower’s licenses to use the
Licensed Intellectual Property are free and clear of all restrictions, Liens,
court orders, injunctions, decrees, or writs, whether by written agreement or
otherwise. Except as disclosed on Schedule 5.11, the Borrower is not obligated
or under any liability whatsoever to make any payments of a material nature by
way of royalties, fees or otherwise to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.
          (d) Other Intellectual Property Needed for Business. Except for
Off-the-shelf Software and as disclosed on Schedule 5.11, the Owned Intellectual
Property and the Licensed Intellectual Property constitute all Intellectual
Property Rights used or necessary to conduct the Borrower’s business as it is
presently conducted or as the Borrower reasonably foresees conducting it.
          (e) Infringement. Except as disclosed on Schedule 5.11, the Borrower
has no knowledge of, and has not received any written claim or notice alleging,
any Infringement of another Person’s Intellectual Property Rights (including any
written claim that the Borrower must license or refrain from using the
Intellectual Property Rights of any third party) nor, to the Borrower’s
knowledge, is there any threatened claim or any reasonable basis for any such
claim.
     Section 5.12 Plans. Except as disclosed to the Lender in writing prior to
the date hereof, neither the Borrower nor any ERISA Affiliate (a) maintains or
has maintained any Pension Plan, (b) contributes or has contributed to any
Multiemployer Plan or (c) provides or has provided post-retirement medical or
insurance benefits with respect to employees or former employees (other than
benefits required under Section 601 of ERISA, Section 4980B of the IRC or
applicable state law). Neither the Borrower nor any ERISA Affiliate has received
any notice

29



--------------------------------------------------------------------------------



 



or has any knowledge to the effect that it is not in full compliance with any of
the requirements of ERISA, the IRC or applicable state law with respect to any
Plan. No Reportable Event exists in connection with any Pension Plan. Each Plan
which is intended to qualify under the IRC is maintained as such by Borrower
and, and, to the knowledge of Borrower, no fact or circumstance exists which may
have an adverse effect on the Plan’s tax qualified status. Neither the Borrower
nor any ERISA Affiliate has (i) any accumulated funding deficiency (as defined
in Section 302 of ERISA and Section 412 of the IRC) under any Plan, whether or
not waived, (ii) any liability under Section 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan or (iii) any liability or knowledge of any facts or
circumstances which could result in any liability to the Pension Benefit
Guaranty Corporation, the Internal Revenue Service, the Department of Labor or
any participant in connection with any Plan (other than routine claims for
benefits under the Plan).
     Section 5.13 Default. The Borrower is in compliance with all provisions of
all agreements, instruments, decrees and orders to which it is a party or by
which it or its property is bound or affected, the breach or default of which
could have a material adverse effect on the Borrower’s financial condition,
properties or operations.
     Section 5.14 Environmental Matters.
          (a) Except as disclosed on Schedule 5.14, there are not present in, on
or under the Premises any Hazardous Substances in such form or quantity as to
create any material liability or obligation for either the Borrower or the
Lender under the common law of any jurisdiction or under any Environmental Law,
and no Hazardous Substances have ever been stored, buried, spilled, leaked,
discharged, emitted or released in, on or under the Premises in such a way as to
create any such material liability.
          (b) Except as disclosed on Schedule 5.14, the Borrower has not
disposed of Hazardous Substances in such a manner as to create any material
liability under any Environmental Law.
          (c) Except as disclosed on Schedule 5.14, there have not existed in
the past, nor are there any threatened or impending requests, claims, notices,
investigations, demands, administrative proceedings, hearings or litigation
relating in any way to the Premises or the Borrower, alleging material liability
under, violation of, or noncompliance with any Environmental Law or any license,
permit or other authorization issued pursuant thereto.
          (d) Except as disclosed on Schedule 5.14, the Borrower’s businesses
are and have in the past always been conducted in accordance with all
Environmental Laws and all licenses, permits and other authorizations required
pursuant to any Environmental Law and necessary for the lawful and efficient
operation of such businesses are in the Borrower’s possession and are in full
force and effect, nor has the Borrower been denied insurance on grounds related
to potential environmental liability. No permit required under any Environmental
Law is scheduled to expire within 12 months and there is no threat that any such
permit will be withdrawn, terminated, limited or materially changed.

30



--------------------------------------------------------------------------------



 



          (e) Except as disclosed on Schedule 5.14, the Premises are not and
never have been listed on the National Priorities List, the Comprehensive
Environmental Response, Compensation and Liability Information System or any
similar federal, state or local list, schedule, log, inventory or database.
          (f) The Borrower has delivered to the Lender all environmental
assessments, audits, reports, permits, licenses and other documents describing
or relating in any way to the Premises or the Borrower’s businesses.
     Section 5.15 Submissions to Lender. All financial and other information
provided to the Lender by or on behalf of the Borrower in connection with the
Borrower’s request for the credit facilities contemplated hereby (i) is true and
correct in all material respects, (ii) does not omit any material fact necessary
to make such information not misleading and, (iii) as to projections, valuations
or proforma financial statements, presents a good faith opinion as to such
projections, valuations and proforma condition and results.
     Section 5.16 Financing Statements. The Borrower has authorized the filing
of financing statements sufficient when filed to perfect the Security Interest
and the other security interests created by the Security Documents. When such
financing statements are filed in the offices noted therein, the Lender will
have a valid and perfected security interest in all Collateral which is capable
of being perfected by filing financing statements. None of the Collateral is or
will become a fixture on real estate, unless a sufficient fixture filing is in
effect with respect thereto.
     Section 5.17 Rights to Payment. Each right to payment and each instrument,
document, chattel paper and other agreement constituting or evidencing
Collateral is (or, in the case of all future Collateral, will be when arising or
issued) the valid, genuine and legally enforceable obligation, subject to no
defense, setoff or counterclaim, of the account debtor or other obligor named
therein or in the Borrower’s records pertaining thereto as being obligated to
pay such obligation, unless such Collateral is excluded from the Borrowing Base.
     Section 5.18 Financial Solvency. Both before and after giving effect to the
initial Advance and all of the transactions contemplated in the Loan Documents,
none of the Borrower or its Affiliates:
          (a) Was or will be “insolvent”, as that term is used and defined in
Section 101(32) of the United States Bankruptcy Code and Section 2 of the
Uniform Fraudulent Transfer Act;
          (b) Has unreasonably small capital or is engaged or about to engage in
a business or a transaction for which any remaining assets of the Borrower or
such Affiliate are unreasonably small;
          (c) By executing, delivering or performing its obligations under the
Loan Documents or other documents to which it is a party or by taking any action
with respect thereto, intends to, nor believes that it will, incur debts beyond
its ability to pay them as they mature;

31



--------------------------------------------------------------------------------



 



          (d) By executing, delivering or performing its obligations under the
Loan Documents or other documents to which it is a party or by taking any action
with respect thereto, intends to hinder, delay or defraud either its present or
future creditors; and
          (e) At this time contemplates filing a petition in bankruptcy or for
an arrangement or reorganization or similar proceeding under any law of any
jurisdiction, nor, to the best knowledge of the Borrower, is the subject of any
actual, pending or threatened bankruptcy, insolvency or similar proceedings
under any law of any jurisdiction.
ARTICLE VI
COVENANTS
          So long as the Indebtedness shall remain unpaid, or the Credit
Facility shall remain outstanding, the Borrower will comply with the following
requirements, unless the Lender shall otherwise consent in writing:
     Section 6.1 Reporting Requirements. The Borrower will deliver, or cause to
be delivered, to the Lender each of the following, which shall be in form and
detail acceptable to the Lender:
          (a) Annual Financial Statements. As soon as available, and in any
event within 120 days after the end of each fiscal year of the Borrower, the
Borrower’s audited financial statements with the unqualified opinion of
independent certified public accountants selected by the Borrower and acceptable
to the Lender, which annual financial statements shall include the Borrower’s
balance sheet as at the end of such fiscal year and the related statements of
the Borrower’s income, retained earnings and cash flows for the fiscal year then
ended, prepared, if the Lender so requests, on a consolidating and consolidated
basis to include any Affiliates, all in reasonable detail and prepared in
accordance with GAAP, together with (i) copies of all management letters
prepared by such accountants; (ii) a report signed by such accountants stating
that in making the investigations necessary for said opinion they obtained no
knowledge, except as specifically stated, of any Default or Event of Default and
all relevant facts in reasonable detail to evidence, and the computations as to,
whether or not the Borrower is in compliance with the Financial Covenants; and
(iii) a certificate of the Borrower’s chief financial officer stating that such
financial statements have been prepared in accordance with GAAP, fairly
represent the Borrower’s financial position and the results of its operations,
and whether or not such Officer has knowledge of the occurrence of any Default
or Event of Default and, if so, stating in reasonable detail the facts with
respect thereto.
          (b) Monthly Financial Statements. As soon as available and in any
event within 20 days after the end of each month, the unaudited/internal balance
sheet and statements of income and retained earnings of the Borrower as at the
end of and for such month and for the year to date period then ended, prepared,
if the Lender so requests, on a consolidating and consolidated basis to include
any Affiliates, in reasonable detail and stating in comparative form the figures
for the corresponding date and periods in the previous year, all prepared in
accordance with GAAP, subject to year-end audit adjustments and which fairly
represent the Borrower’s financial position and the results of its operations;
and accompanied by a certificate of the Borrower’s

32



--------------------------------------------------------------------------------



 



chief financial officer, substantially in the form of Exhibit B hereto stating
(i) that such financial statements have been prepared in accordance with GAAP,
subject to year-end audit adjustments, and fairly represent the Borrower’s
financial position and the results of its operations, (ii) whether or not such
Officer has knowledge of the occurrence of any Default or Event of Default not
theretofore reported and remedied and, if so, stating in reasonable detail the
facts with respect thereto, and (iii) all relevant facts in reasonable detail to
evidence, and the computations as to, whether or not the Borrower is in
compliance with the Financial Covenants.
          (c) Collateral Reports. No later than 10 days after each month end (or
more frequently if Lender shall request it), detailed agings and certification
of Borrower’s accounts receivable and accounts payable, a detailed inventory
report (by category and location), an inventory certification report, and a
calculation of Borrower’s Accounts, Eligible Accounts, Inventory and Eligible
Inventory as of the end of that month or shorter time period requested by
Lender. The all information required under this subsection 6.1(c) shall be
submitted by Borrower through Lender’s CEO portal.
          (d) Projections. No later than 30 days prior to each fiscal year end,
the Borrower’s projected balance sheets, income statements, statements of cash
flow and projected Availability for each month of the succeeding fiscal year,
each in reasonable detail. Such items will be certified by the Officer who is
the Borrower’s chief financial officer as being the most accurate projections
available and identical to the projections used by the Borrower for internal
planning purposes and be delivered with a statement of underlying assumptions
and such supporting schedules and information as the Lender may in its
discretion require.
          (e) Reserved.
          (f) Litigation. Immediately after the commencement thereof, notice in
writing of all litigation and of all proceedings before any governmental or
regulatory agency affecting the Borrower (i) of the type described in
Section 5.14(c) or (ii) which seek a monetary recovery against the Borrower in
excess of $100,000.
          (g) Defaults. When any Officer of the Borrower becomes aware of the
probable occurrence of any Default or Event of Default, and no later than 3 days
after such Officer becomes aware of such Default or Event of Default, notice of
such occurrence, together with a detailed statement by a responsible Officer of
the Borrower of the steps being taken by the Borrower to cure the effect
thereof.
          (h) Plans. As soon as possible, and in any event within 30 days after
the Borrower knows or has reason to know that any Reportable Event with respect
to any Pension Plan has occurred, a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such Reportable
Event and the action which the Borrower proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event to the Pension
Benefit Guaranty Corporation. As soon as possible, and in any event within
10 days after the Borrower fails to make any quarterly contribution required
with respect to any Pension Plan under Section 412(m) of the IRC, the Borrower
will deliver to the Lender a statement signed by the Officer who is the
Borrower’s chief financial officer setting forth details as to such failure and
the action which the Borrower proposes to take with respect thereto, together
with a copy of

33



--------------------------------------------------------------------------------



 



any notice of such failure required to be provided to the Pension Benefit
Guaranty Corporation. As soon as possible, and in any event within ten days
after the Borrower knows or has reason to know that it has or is reasonably
expected to have any liability under Sections 4201 or 4243 of ERISA for any
withdrawal, partial withdrawal, reorganization or other event under any
Multiemployer Plan, the Borrower will deliver to the Lender a statement of the
Borrower’s chief financial officer setting forth details as to such liability
and the action which the Borrower proposes to take with respect thereto.
          (i) Disputes. Promptly upon knowledge thereof, notice of (i) any
disputes or claims by the Borrower’s customers; (ii) credit memos; and (iii) any
goods returned to or recovered by the Borrower, to the extent any of the same
exceed $25,000 individually or $100,000 in the aggregate during any fiscal year.
          (j) Officers and Directors. Promptly upon knowledge thereof, notice of
any change in the persons constituting the Borrower’s Officers and Directors.
          (k) Collateral. Promptly upon knowledge thereof, notice of any loss of
or material damage to any Collateral or of any substantial adverse change in any
Collateral or the prospect of payment thereof.
          (l) Commercial Tort Claims. Promptly upon knowledge thereof, notice of
any commercial tort claims it may bring against any Person, including the name
and address of each defendant, a summary of the facts, an estimate of the
Borrower’s damages, copies of any complaint or demand letter submitted by the
Borrower, and such other information as the Lender may request.
          (m) Intellectual Property.
     (i) 30 days prior written notice of Borrower’s intent to acquire material
Intellectual Property Rights; except for transfers permitted under Section 6.18,
the Borrower will give the Lender 30 days prior written notice of its intent to
dispose of material Intellectual Property Rights and upon request shall provide
the Lender with copies of all proposed documents and agreements concerning such
rights.
     (ii) Promptly upon knowledge thereof, notice of (A) any Infringement of its
Intellectual Property Rights by others, (B) claims that the Borrower is
Infringing another Person’s Intellectual Property Rights and (C) any threatened
cancellation, termination or material limitation of its Intellectual Property
Rights.
     (iii) Promptly upon receipt, copies of all registrations and filings with
respect to its Intellectual Property Rights.
          (n) Reports to Owners. Promptly upon their distribution, copies of all
financial statements, reports and proxy statements which the Borrower shall have
sent to its Owners.
          (o) SEC Filings. Promptly after the sending or filing thereof, copies
of all regular and periodic reports which the Borrower shall file with the
Securities and Exchange Commission or any national securities exchange.

34



--------------------------------------------------------------------------------



 



          (p) Reserved.
          (q) Reserved.
          (r) Violations of Law. Promptly upon knowledge thereof, notice of the
Borrower’s violation of any law, rule or regulation, the non-compliance with
which could materially and adversely affect the financial condition, properties
or operations of the Borrower.
          (s) Other Reports. From time to time, with reasonable promptness, any
and all receivables schedules, inventory reports, collection reports, deposit
records, equipment schedules, copies of invoices to account debtors, shipment
documents and delivery receipts for goods sold, and such other material,
reports, records or information as the Lender may request.
     Section 6.2 Financial Covenants.
          (a) Minimum Net Income. The Borrower will achieve, for each period
described below, Net Income of not less than the amount set forth for each such
period (numbers appearing between [*]):

          Period   Minimum Net Income
8/1/09 Through 1/31/10
  $ [*]  
8/1/09 Through 2/28/10
  $ [*]  
8/1/09 Through 3/31/10
  $ [*]  
8/1/09 Through 4/30/10
  $ [*]  
8/1/09 Through 5/31/10
  $ [*]  
8/1/09 Through 6/30/10
  $ [*]  
8/1/09 Through 7/31/10
  $ [*]  
8/1/09 Through 8/31/10
  $ [*]  
8/1/09 Through 9/30/10
  $ [*]  
8/1/09 Through 10/31/10
  $ [*]  

          (b) Minimum Debt Service Coverage Ratio. The Borrower will maintain,
as of its fiscal year ending July 31, 2010, a Debt Service Coverage Ratio of not
less than [*] to 1.0.
          (c) Capital Expenditures. The Borrower will not incur or contract to
incur Capital Expenditures of more than $[*] in the aggregate during any fiscal
year.
     Section 6.3 Permitted Liens; Financing Statements.
          (a) The Borrower will not create, incur or suffer to exist any Lien
upon or of any of its assets, now owned or hereafter acquired, to secure any
indebtedness; excluding, however, from the operation of the foregoing, the
following (each a “Permitted Lien”; collectively, “Permitted Liens”):
     (i) In the case of any of the Borrower’s property which is not Collateral,
covenants, restrictions, rights, easements and minor irregularities in title
which do not materially interfere with the Borrower’s business or operations as
presently conducted;

35



--------------------------------------------------------------------------------



 



     (ii) Liens in existence on the date hereof and listed in Schedule 6.3
hereto, securing indebtedness for borrowed money permitted under this Agreement;
     (iii) The Security Interest and Liens created by the Security Documents;
and
     (iv) Purchase money Liens relating to the acquisition of machinery and
equipment of the Borrower not exceeding the lesser of cost or fair market value
thereof and so long as no Default Period is then in existence and none would
exist immediately after such acquisition.
          (b) The Borrower will not amend any financing statements in favor of
the Lender except as permitted by law.
     Section 6.4 Indebtedness. The Borrower will not incur, create, assume or
permit to exist any indebtedness or liability on account of deposits or advances
or any indebtedness for borrowed money or letters of credit issued on the
Borrower’s behalf, or any other indebtedness or liability evidenced by notes,
bonds, debentures or similar obligations, except:
          (a) Any existing or future Indebtedness or any other obligations of
the Borrower to the Lender;
          (b) Any indebtedness of the Borrower in existence on the date hereof
and listed in Schedule 6.4 hereto; and
          (c) Any indebtedness relating to Permitted Liens.
     Section 6.5 Guaranties. The Borrower will not assume, guarantee, endorse or
otherwise become directly or contingently liable in connection with any
obligations of any other Person, except:
          (a) The endorsement of negotiable instruments by the Borrower for
deposit or collection or similar transactions in the ordinary course of
business; and
          (b) Guaranties, endorsements and other direct or contingent
liabilities in connection with the obligations of other Persons, in existence on
the date hereof and listed in Schedule 6.4 hereto.
     Section 6.6 Investments and Subsidiaries. The Borrower will not make or
permit to exist any loans or advances to, or make any investment or acquire any
interest whatsoever in, any other Person or Affiliate, including any partnership
or joint venture, nor purchase or hold beneficially any stock or other
securities or evidence of indebtedness of any other Person or Affiliate, except:
          (a) Investments in direct obligations of the United States of America
or any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America having a maturity of one
year or less, commercial paper issued by U.S. corporations rated “A-1” or “A-2”
by Standard & Poor’s Ratings Services or “P-1” or “P-2” by Moody’s Investors
Service or certificates of deposit or bankers’ acceptances having a maturity of

36



--------------------------------------------------------------------------------



 



one year or less issued by members of the Federal Reserve System having deposits
in excess of $100,000,000 (which certificates of deposit or bankers’ acceptances
are fully insured by the Federal Deposit Insurance Corporation);
          (b) Travel advances or loans to the Borrower’s Officers and employees
not exceeding at any one time an aggregate of $50,000;
          (c) Prepaid rent not exceeding one month or security deposits; and
          (d) Current investments in the Subsidiaries in existence on the date
hereof and listed in Schedule 5.5 hereto.
     Section 6.7 Dividends and Distributions. Except as set forth in this
Section 6.7, the Borrower will not declare or pay any dividends (other than
dividends payable solely in equity interests of the Borrower) on any class of
its equity interests, or make any payment on account of the purchase, redemption
or other retirement of any such equity interests, or other securities or
evidence of its indebtedness or make any distribution in respect thereof, either
directly or indirectly, provided that Borrower may purchase, redeem or retire up
to ten percent (10%) of its outstanding and issued shares during each fiscal
year. So long as ProConn or Exact are a “pass-through” tax entity for United
States federal income tax purposes, and after first providing such supporting
documentation as the Lender may request (including the personal state and
federal tax returns (and all schedules thereto) of each Owner) net of any prior
year loss carry-forward, ProConn or Exact, may pay or issue dividends or
distributions to pay Pass-Through Tax Liabilities.
     Section 6.8 Salaries. The Borrower will not pay excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation; or
increase the salary, bonus, commissions, consultant fees or other compensation
of any Director, Officer or consultant, or any member of their families, by more
than ten percent (10%) in any one year, either individually or for all such
persons in the aggregate, or pay any such increase from any source other than
profits earned in the year of payment.
     Section 6.9 Reserved.
     Section 6.10 Books and Records; Collateral Examination, Inspection and
Appraisals.
          (a) The Borrower will keep accurate books of record and account for
itself pertaining to the Collateral and pertaining to the Borrower’s business
and financial condition and such other matters as the Lender may from time to
time request in which true and complete entries will be made in accordance with
GAAP and, upon the Lender’s request, will permit any officer, employee,
attorney, accountant or other agent of the Lender to audit, review, make
extracts from or copy any and all company and financial books and records of the
Borrower at all times during ordinary business hours, to send and discuss with
account debtors and other obligors requests for verification of amounts owed to
the Borrower, and to discuss the Borrower’s affairs with any of its Directors,
Officers, employees or agents.
          (b) The Borrower hereby irrevocably authorizes all accountants and
third parties to disclose and deliver to the Lender or its designated agent, at
the Borrower’s expense, all financial

37



--------------------------------------------------------------------------------



 



information, books and records, work papers, management reports and other
information in their possession regarding the Borrower.
          (c) The Borrower will permit the Lender or its employees, accountants,
attorneys or agents, to examine and inspect any Collateral or any other property
of the Borrower at any time during ordinary business hours.
          (d) The Lender may also, from time to time, obtain at the Borrower’s
expense an appraisal of Collateral by an appraiser acceptable to the Lender in
its sole discretion. Notwithstanding the foregoing, unless an Event of Default
shall have occurred, Lender shall not conduct more than one (1) such appraisal
annually.
     Section 6.11 Account Verification.
          (a) The Lender or its agent may at any time and from time to time send
or require the Borrower to send requests for verification of accounts or notices
of assignment to account debtors and other obligors. The Lender or its agent may
also at any time and from time to time telephone account debtors and other
obligors to verify accounts.
          (b) The Borrower shall pay when due each account payable due to a
Person holding a Permitted Lien (as a result of such payable) on any Collateral.
     Section 6.12 Compliance with Laws.
          (a) The Borrower shall (i) comply, and cause each Subsidiary to
comply, with the requirements of applicable laws and regulations, the non
compliance with which would materially and adversely affect its business or its
financial condition and (ii) use and keep the Collateral, and require that
others use and keep the Collateral, only for lawful purposes, without violation
of any federal, state or local law, statute or ordinance.
          (b) Without limiting the foregoing undertakings, the Borrower
specifically agrees that it will comply, and cause each Subsidiary to comply,
with all applicable Environmental Laws and obtain and comply with all permits,
licenses and similar approvals required by any Environmental Laws, and will not
generate, use, transport, treat, store or dispose of any Hazardous Substances in
such a manner as to create any material liability or obligation under the common
law of any jurisdiction or any Environmental Law.
          (c) The Borrower shall (i) ensure, and cause each Subsidiary to
ensure, that no Owner shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (ii) not use or permit the use of the proceeds of the Credit
Facility or any other financial accommodation from the Lender to violate any of
the foreign asset control regulations of OFAC or other applicable law,
(iii) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended from time to time, and
(iv) otherwise comply with the USA Patriot Act as required by federal law and
the Lender’s policies and practices.

38



--------------------------------------------------------------------------------



 



     Section 6.13 Payment of Taxes and Other Claims. The Borrower will pay or
discharge, when due, (a) all taxes, assessments and governmental charges levied
or imposed upon it or upon its income or profits, upon any properties belonging
to it (including the Collateral) or upon or against the creation, perfection or
continuance of the Security Interest, prior to the date on which penalties
attach thereto, (b) all federal, state and local taxes required to be withheld
by it, and (c) all lawful claims for labor, materials and supplies which, if
unpaid, might by law become a Lien upon any properties of the Borrower;
provided, that the Borrower shall not be required to pay any such tax,
assessment, charge or claim whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which proper reserves
have been made.
     Section 6.14 Maintenance of Properties.
          (a) The Borrower will keep and maintain the Collateral and all of its
other properties necessary or useful in its business in good condition, repair
and working order (normal wear and tear excepted) and will from time to time
replace or repair any worn, defective or broken parts; provided, however, that
nothing in this covenant shall prevent the Borrower from discontinuing the
operation and maintenance of any of its properties if such discontinuance is, in
the Borrower’s judgment, desirable in the conduct of the Borrower’s business and
not disadvantageous in any material respect to the Lender. The Borrower will
take all commercially reasonable steps necessary to protect and maintain its
Intellectual Property Rights.
          (b) The Borrower will defend the Collateral against all Liens, claims
or demands of all Persons (other than the Lender) claiming the Collateral or any
interest therein. The Borrower will keep all Collateral free and clear of all
Liens except Permitted Liens. The Borrower will take all commercially reasonable
steps necessary to prosecute any Person Infringing its Intellectual Property
Rights and to defend itself against any Person accusing it of Infringing any
Person’s Intellectual Property Rights.
     Section 6.15 Insurance. The Borrower shall at all times maintain insurance
with insurers acceptable to Lender, in such amounts and on such terms (including
deductibles) as Lender in its sole discretion may require and including, as
applicable and without limitation, business interruption insurance (including
force majeure coverage), hazard coverage on an “all risks” basis for all
tangible Collateral, and theft and physical damage coverage for Collateral
consisting of motor vehicles. All insurance policies must contain an appropriate
lender’s interest endorsement or clause, and name Lender as an additional
insured.
     Section 6.16 Preservation of Existence. The Borrower will preserve and
maintain its existence and all of its rights, privileges and franchises
necessary or desirable in the normal conduct of its business and shall conduct
its business in an orderly, efficient and regular manner.
     Section 6.17 Delivery of Instruments, etc. Upon request by the Lender, the
Borrower will promptly deliver to the Lender in pledge all instruments,
documents and chattel paper constituting Collateral, duly endorsed or assigned
by the Borrower.
     Section 6.18 Sale or Transfer of Assets; Suspension of Business Operations.
The Borrower will not sell, lease, assign, transfer or otherwise dispose of
(i) the stock of any

39



--------------------------------------------------------------------------------



 



Subsidiary, (ii) all or a substantial part of its assets, or (iii) any
Collateral or any interest therein (whether in one transaction or in a series of
transactions) to any other Person other than the sale of Inventory in the
ordinary course of business and will not liquidate, dissolve or suspend business
operations. The Borrower will not transfer any part of its ownership interest in
any Intellectual Property Rights and will not permit any agreement under which
it has licensed Licensed Intellectual Property to lapse, except that the
Borrower may transfer such rights or permit such agreements to lapse if it shall
have reasonably determined that the applicable Intellectual Property Rights are
no longer useful in its business. If the Borrower transfers any Intellectual
Property Rights for value, the Borrower will pay over the proceeds to the Lender
for application to the Indebtedness. The Borrower will not license any other
Person to use any of the Borrower’s Intellectual Property Rights, except that
the Borrower may grant licenses in the ordinary course of its business in
connection with sales of Inventory or provision of services to its customers.
     Section 6.19 Consolidation and Merger; Asset Acquisitions. The Borrower
will not consolidate with or merge into any Person, or permit any other Person
to merge into it, or acquire (in a transaction analogous in purpose or effect to
a consolidation or merger) all or substantially all the assets of any other
Person.
     Section 6.20 Sale and Leaseback. The Borrower will not enter into any
arrangement, directly or indirectly, with any other Person whereby the Borrower
shall sell or transfer any real or personal property, whether now owned or
hereafter acquired, and then or thereafter rent or lease as lessee such property
or any part thereof or any other property which the Borrower intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
     Section 6.21 Restrictions on Nature of Business. The Borrower will not
engage in any line of business materially different from that presently engaged
in by the Borrower and will not purchase, lease or otherwise acquire assets not
related to its business.
     Section 6.22 Accounting. The Borrower will not adopt any material change in
accounting principles other than as required by GAAP. The Borrower will not
adopt, permit or consent to any change in its fiscal year.
     Section 6.23 Discounts, etc. After notice from the Lender, the Borrower
will not grant any discount, credit or allowance to any customer of the Borrower
or accept any return of goods sold. The Borrower will not at any time modify,
amend, subordinate, cancel or terminate the obligation of any account debtor or
other obligor of the Borrower.
     Section 6.24 Plans. Except as disclosed to the Lender in writing prior to
the date hereof, neither the Borrower nor any ERISA Affiliate will (i) adopt,
create, assume or become a party to any Pension Plan, (ii) incur any obligation
to contribute to any Multiemployer Plan, (iii) incur any obligation to provide
post-retirement medical or insurance benefits with respect to employees or
former employees (other than benefits required by law) or (iv) amend any Plan in
a manner that would materially increase its funding obligations.

40



--------------------------------------------------------------------------------



 



     Section 6.25 Place of Business; Name. The Borrower will not transfer its
chief executive office or principal place of business, or move, relocate, close
or sell any business location. The Borrower will not permit any tangible
Collateral or any records pertaining to the Collateral to be located in any
state or area in which, in the event of such location, a financing statement
covering such Collateral would be required to be, but has not in fact been,
filed in order to perfect the Security Interest. The Borrower will not change
its name or jurisdiction of organization.
     Section 6.26 Constituent Documents; S Corporation Status. The Borrower will
not amend its Constituent Documents. PVP will not become an S Corporation.
     Section 6.27 Performance by the Lender. If the Borrower at any time fails
to perform or observe any of the foregoing covenants contained in this
Article VI or elsewhere herein, and if such failure shall continue for a period
of ten calendar days after the Lender gives the Borrower written notice thereof
(or in the case of the agreements contained in Section 6.13 and Section 6.15,
immediately upon the occurrence of such failure, without notice or lapse of
time), the Lender may, but need not, perform or observe such covenant on behalf
and in the name, place and stead of the Borrower (or, at the Lender’s option, in
the Lender’s name) and may, but need not, take any and all other actions which
the Lender may reasonably deem necessary to cure or correct such failure
(including the payment of taxes, the satisfaction of Liens, the performance of
obligations owed to account debtors or other obligors, the procurement and
maintenance of insurance, the execution of assignments, security agreements and
financing statements, and the endorsement of instruments); and the Borrower
shall thereupon pay to the Lender on demand the amount of all monies expended
and all costs and expenses (including reasonable attorneys’ fees and legal
expenses) incurred by the Lender in connection with or as a result of the
performance or observance of such agreements or the taking of such action by the
Lender, together with interest thereon from the date expended or incurred at the
Default Rate. To facilitate the Lender’s performance or observance of such
covenants of the Borrower, the Borrower hereby irrevocably appoints the Lender,
or the Lender’s delegate, acting alone, as the Borrower’s attorney in fact
(which appointment is coupled with an interest) with the right (but not the
duty) from time to time to create, prepare, complete, execute, deliver, endorse
or file in the name and on behalf of the Borrower any and all instruments,
documents, assignments, security agreements, financing statements, applications
for insurance and other agreements required to be obtained, executed, delivered
or endorsed by the Borrower hereunder.
     Section 6.28 Bank Accounts. On or before the date which is sixty (60) days
from the date of this Agreement, Borrower will deliver to Lender either
(a) evidence that Borrower has closed any and all deposit accounts maintained by
Borrower with First National Bank of Omaha or any financial institution other
than Lender or (b) a blocked account and control agreement for any account held
any financial institution other than Lender in a form and substance acceptable
to Lender in its sole but reasonable discretion.

41



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
     Section 7.1 Events of Default. “Event of Default”, wherever used herein,
means any one of the following events:
          (a) Default in the payment of the Revolving Note, any Obligation of
Reimbursement, or any default with respect to any other Indebtedness due from
Borrower to Lender as such Indebtedness becomes due and payable;
          (b) Default in the performance, or breach, of any covenant or
agreement of the Borrower contained in this Agreement or any other Loan
Document;
          (c) An Overadvance arises as the result of any reduction in the
Borrowing Base, or arises in any manner on terms not otherwise approved of in
advance by the Lender in writing;
          (d) More than 10% of the aggregate, issued ownership interests in the
Borrower shall be sold, transferred, or become subject to a Lien in any fiscal
year;
          (e) Any Financial Covenant shall become inapplicable due to the lapse
of time and the failure of the Lender and the Borrower to come to any agreement
to amend any such covenant to cover future periods that is acceptable to the
Lender in the Lender’s sole discretion;
          (f) The Borrower or any Guarantor shall be or become insolvent, or
admit in writing its or his inability to pay its or his debts as they mature, or
make an assignment for the benefit of creditors; or the Borrower or any
Guarantor shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or him or for all or any substantial part of
its or his property; or such receiver, trustee or similar officer shall be
appointed without the application or consent of the Borrower or such Guarantor,
as the case may be; or the Borrower or any Guarantor shall institute (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it or him under the laws of any jurisdiction; or
any such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower or any such Guarantor; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any Guarantor;
          (g) A petition shall be filed by or against the Borrower or any
Guarantor under the United States Bankruptcy Code or the laws of any other
jurisdiction naming the Borrower or such Guarantor as debtor;
          (h) Reserved;
          (i) Any representation or warranty made by the Borrower in this
Agreement, by any Guarantor in any Guaranty delivered to the Lender, or by the
Borrower (or any of its Officers) or any Guarantor in any agreement,
certificate, instrument or financial statement or other statement contemplated
by or made or delivered pursuant to or in connection with this Agreement or any
such Guaranty shall be incorrect in any material respect;

42



--------------------------------------------------------------------------------



 



          (j) The rendering against the Borrower of an arbitration award, a
final judgment, decree or order for the payment of money in excess of $100,000
and the continuance of such arbitration award, judgment, decree or order
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution;
          (k) A default under any bond, debenture, note or other evidence of
material indebtedness of the Borrower owed to any Person other than the Lender,
or under any indenture or other instrument under which any such evidence of
indebtedness has been issued or by which it is governed, or under any material
lease or other contract, and the expiration of the applicable period of grace,
if any, specified in such evidence of indebtedness, indenture, other instrument,
lease or contract;
          (l) Any Reportable Event, which the Lender determines in good faith
might constitute grounds for the termination of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer any Pension Plan, shall have occurred and be continuing 30 days after
written notice to such effect shall have been given to the Borrower by the
Lender; or a trustee shall have been appointed by an appropriate United States
District Court to administer any Pension Plan; or the Pension Benefit Guaranty
Corporation shall have instituted proceedings to terminate any Pension Plan or
to appoint a trustee to administer any Pension Plan; or the Borrower or any
ERISA Affiliate shall have filed for a distress termination of any Pension Plan
under Title IV of ERISA; or the Borrower or any ERISA Affiliate shall have
failed to make any quarterly contribution required with respect to any Pension
Plan under Section 412(m) of the IRC, which the Lender determines in good faith
may by itself, or in combination with any such failures that the Lender may
determine are likely to occur in the future, result in the imposition of a Lien
on the Borrower’s assets in favor of the Pension Plan; or any withdrawal,
partial withdrawal, reorganization or other event occurs with respect to a
Multiemployer Plan which results or could reasonably be expected to result in a
material liability of the Borrower to the Multiemployer Plan under Title IV of
ERISA;
          (m) An event of default shall occur under any Security Document beyond
any applicable notice and grace period;
          (n) An event of default shall occur under any Security Document beyond
any applicable notice and grace period;
          (o) Any Guarantor shall repudiate, purport to revoke or fail to
perform any obligation under such Guaranty in favor of the Lender, any
individual Guarantor shall die or any other Guarantor shall cease to exist, and
such Guarantor is not replaced by Borrower with a suitable replacement Guarantor
within sixty (60) days;
          (p) The Borrower shall take or participate in any action which would
be prohibited under the provisions of any Subordination Agreement or make any
payment with respect to indebtedness that has been subordinated pursuant to any
Subordination Agreement, except to the extent permitted by the terms of such
Subordination Agreement;
          (q) The Lender believes in good faith that the prospect of payment in
full of any part of the Indebtedness, or that full performance by the Borrower
under the Loan Documents, is

43



--------------------------------------------------------------------------------



 



impaired, or that there has occurred any material adverse change in the business
or financial condition of the Borrower;
          (r) There has occurred any breach, default or event of default by or
attributable to, any Affiliate under any agreement between the Affiliate and the
Lender beyond any applicable notice and grace period; or
          (s) The indictment of any Director, Officer, Guarantor, or any Owner
of the Borrower for a felony offence under state or federal law.
     Section 7.2 Rights and Remedies. During any Default Period, the Lender may
exercise any or all of the following rights and remedies:
          (a) The Lender may, by notice to the Borrower, declare the Commitment
to be terminated, whereupon the same shall forthwith terminate;
          (b) The Lender may, by notice to the Borrower, declare the
Indebtedness to be forthwith due and payable, whereupon all Indebtedness shall
become and be forthwith due and payable, without presentment, notice of
dishonor, protest or further notice of any kind, all of which the Borrower
hereby expressly waives;
          (c) The Lender may, without notice to the Borrower and without further
action, apply any and all money owing by the Lender to the Borrower to the
payment of the Indebtedness;
          (d) The Lender may exercise and enforce any and all rights and
remedies available upon default to a secured party under the UCC, including the
right to take possession of Collateral, or any evidence thereof, proceeding
without judicial process or by judicial process (without a prior hearing or
notice thereof, which the Borrower hereby expressly waives) and the right to
sell, lease or otherwise dispose of any or all of the Collateral (with or
without giving any warranties as to the Collateral, title to the Collateral or
similar warranties), and, in connection therewith, the Borrower will on demand
assemble the Collateral and make it available to the Lender at a place to be
designated by the Lender which is reasonably convenient to both parties;
          (e) The Lender may make demand upon the Borrower and, forthwith upon
such demand, the Borrower will pay to the Lender in immediately available funds
for deposit in the Special Account pursuant to Section 2.5 an amount equal to
the aggregate maximum amount available to be drawn under all Letters of Credit
then outstanding, assuming compliance with all conditions for drawing
thereunder;
          (f) The Lender may exercise and enforce its rights and remedies under
the Loan Documents;
          (g) The Lender may without regard to any waste, adequacy of the
security or solvency of the Borrower, apply for the appointment of a receiver of
the Collateral, to which appointment the Borrower hereby consents, whether or
not foreclosure proceedings have been commenced under the Security Documents and
whether or not a foreclosure sale has occurred; and

44



--------------------------------------------------------------------------------



 



          (h) The Lender may exercise any other rights and remedies available to
it by law or agreement.
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in Section 7.1(f) or (g), the Indebtedness shall be immediately due
and payable automatically without presentment, demand, protest or notice of any
kind. If the Lender sells any of the Collateral on credit, the Indebtedness will
be reduced only to the extent of payments actually received. If the purchaser
fails to pay for the Collateral, the Lender may resell the Collateral and shall
apply any proceeds actually received to the Indebtedness.
     Section 7.3 Certain Notices. If notice to the Borrower of any intended
disposition of Collateral or any other intended action is required by law in a
particular instance, such notice shall be deemed commercially reasonable if
given (in the manner specified in Section 8.3) at least ten calendar days before
the date of intended disposition or other action.
ARTICLE VIII
MISCELLANEOUS
     Section 8.1 No Waiver; Cumulative Remedies; Compliance with Laws. No
failure or delay by the Lender in exercising any right, power or remedy under
the Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
under the Loan Documents. The remedies provided in the Loan Documents are
cumulative and not exclusive of any remedies provided by law. The Lender may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and such compliance will not be considered
adversely to affect the commercial reasonableness of any sale of the Collateral.
     Section 8.2 Amendments, Etc. No amendment, modification, termination or
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom or any release of a Security Interest shall be effective
unless the same shall be in writing and signed by the Lender, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No notice to or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.
     Section 8.3 Notices, Requests, and Communications; Confidentiality. Except
as otherwise expressly provided in this Agreement:
          (a) Delivery of Notices, Requests and Communications. Any notice,
request, demand, or other communication by either party that is required under
the Loan Documents, or any other document or agreement described in or related
to this Agreement, to be in the form of a Record (but excluding any Record
containing information Borrower must report to Lender under Section 6.1) may be
delivered (i) in person, (ii) by first class U.S. mail, (iii) by overnight
courier of national reputation, or (iv) by fax, or the Record may be sent as an
Electronic Record and

45



--------------------------------------------------------------------------------



 



delivered (v) by an encrypted e-mail, or (vi) through Lender’s Commercial
Electronic Office® (“CEO®”) portal or other secure electronic channel to which
the parties have agreed.
          (b) Addresses for Delivery. Delivery of any Record under this
Section 8.3 shall be made to the appropriate address set forth on the last page
of this Agreement (which either party may modify by a Record sent to the other
party), or through Lender’s CEO portal or other secure electronic channel to
which the parties have agreed.
          (c) Date of Receipt. Each Record sent pursuant to the terms of this
Section 8.3 will be deemed to have been received on (i) the date of delivery if
delivered in person, (ii) the date deposited in the mail if sent by mail,
(iii) the date delivered to the courier if sent by overnight courier, (iv) the
date of transmission if sent by fax, or (v) the date of transmission, if sent as
an Electronic Record by electronic mail or through Lender’s CEO portal or
similar secure electronic channel to which the parties have agreed; except that
any request for an Advance or any other notice, request, demand or other
communication from Borrower required under Section 1, and any request for an
accounting under Section 9-210 of the UCC, will not be deemed to have been
received until actual receipt by Lender on a Business Day by an authorized
employee of Lender.
          (d) Confidentiality of Unencrypted E-mail. Borrower acknowledges that
if it sends an Electronic Record to Lender without encryption by e-mail or as an
e-mail file attachment, there is a risk that the Electronic Record may be
received by unauthorized Persons, and that by so doing it will be deemed to have
accepted this risk and the consequences of any such unauthorized disclosure.
     Section 8.4 Borrower Information Reporting; Confidentiality. Except as
otherwise expressly provided in this Agreement:
          (b) Delivery of Borrower Information Records. Any information that
Borrower is required to deliver under Section 6.1 in the form of a Record may be
delivered to Lender (i) in person, or by (ii) first class U.S. mail,
(iii) overnight courier of national reputation, or (iv) fax, or the Record may
be sent as an Electronic Record (v) by encrypted e-mail, or (vi) through the
file upload service of Lender’s CEO portal or other secure electronic channel to
which the parties have agreed.
          (c) Addresses for Delivery. Delivery of any Record to Lender under
this Section 8.4 shall be made to the appropriate address set forth on the last
page of this Agreement (which Lender may modify by a Record sent to Borrower),
or through Lender’s CEO portal or other secure electronic channel to which the
parties have agreed.
          (d) Date of Receipt. Each Record sent pursuant to this section will be
deemed to have been received on (i) the date of delivery to an authorized
employee of Lender, if delivered in person, or by U.S. mail, overnight courier,
fax, or e-mail; or (ii) the date of transmission, if sent as an Electronic
Record through Lender’s CEO portal or similar secure electronic channel to which
the parties have agreed.
          (e) Authentication of Borrower Information Records. Borrower shall
Authenticate any Record delivered (i) in person, or by U.S. mail, overnight
courier, or fax, by the signature of the Officer or employee of Borrower who
prepared the Record; (ii) as an Electronic

46



--------------------------------------------------------------------------------



 



Record sent via encrypted e-mail, by the signature of the Officer or employee of
Borrower who prepared the Record by any file format signature that is acceptable
to Lender, or by a separate certification signed and sent by fax; or (iii) as an
Electronic Record via the file upload service of Lender’s CEO portal or similar
secure electronic channel to which the parties have agreed, through such
credentialing process as Lender and Borrower may agree to under the CEO
agreement.
          (f) Certification of Borrower Information Records. Any Record
(including without limitation any Electronic Record) Authenticated and delivered
to Lender under this Section 8.4 will be deemed to have been certified as
materially true, correct, and complete by Borrower and each Officer or employee
of Borrower who prepared and Authenticated the Record on behalf of Borrower, and
may be legally relied upon by Lender without regard to method of delivery or
transmission.
          (g) Confidentiality of Borrower Information Records Sent by
Unencrypted E-mail. Borrower acknowledges that if it sends an Electronic Record
to Lender without encryption by e-mail or as an e-mail file attachment, there is
a risk that the Electronic Record may be received by unauthorized Persons, and
that by so doing it will be deemed to have accepted this risk and the
consequences of any such unauthorized disclosure. Borrower acknowledges that it
may deliver Electronic Records containing Borrower information to Lender by
e-mail pursuant to any encryption tool acceptable to Lender and Borrower, or
through Lender’s CEO portal file upload service without risk of unauthorized
disclosure.
     Section 8.5 Costs and Expenses. The Borrower shall pay on demand all costs
and expenses, including reasonable attorneys’ fees, incurred by the Lender in
connection with the Indebtedness, this Agreement, the Loan Documents, any Letter
of Credit and any other document or agreement related hereto or thereto, and the
transactions contemplated hereby, including all such costs, expenses and fees
incurred in connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Indebtedness and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.
     Section 8.6 Indemnity. In addition to the payment of expenses pursuant to
Section 8.5, the Borrower shall indemnify, defend and hold harmless the Lender,
and any of its participants, parent corporations, subsidiary corporations,
affiliated corporations, successor corporations, and all present and future
officers, directors, employees, attorneys and agents of the foregoing (the
“Indemnitees”) from and against any of the following (collectively, “Indemnified
Liabilities”):
     (i) Any and all transfer taxes, documentary taxes, assessments or charges
made by any governmental authority by reason of the execution and delivery of
the Loan Documents or the making of the Advances;
     (ii) Any claims, loss or damage to which any Indemnitee may be subjected if
any representation or warranty contained in Section 5.14 proves to be incorrect
in any respect or as a result of any violation of the covenant contained in
Section 6.12(b); and

47



--------------------------------------------------------------------------------



 



     (iii) Any and all other liabilities, losses, damages, penalties, judgments,
suits, claims, costs and expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel) in connection with the
foregoing and any other investigative, administrative or judicial proceedings,
whether or not such Indemnitee shall be designated a party thereto, which may be
imposed on, incurred by or asserted against any such Indemnitee, in any manner
related to or arising out of or in connection with the making of the Advances
and the Loan Documents or the use or intended use of the proceeds of the
Advances. Notwithstanding the foregoing, the Borrower shall not be obligated to
indemnify any Indemnitee for any Indemnified Liability caused by the gross
negligence or willful misconduct of such Indemnitee.
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee’s request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower’s sole costs and
expense. Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding. If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. The Borrower’s
obligations under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower’s other obligations hereunder.
     Section 8.7 Participants. The Lender and its participants, if any, are not
partners or joint venturers, and the Lender shall not have any liability or
responsibility for any obligation, act or omission of any of its participants.
All rights and powers specifically conferred upon the Lender may be transferred
or delegated to any of the Lender’s participants, successors or assigns.
     Section 8.8 Execution in Counterparts; Telefacsimile Execution. This
Agreement and other Loan Documents may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of this
Agreement or any other Loan Document by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Agreement or
such other Loan Document. Any party delivering an executed counterpart of this
Agreement or any other Loan Document by telefacsimile also shall deliver an
original executed counterpart of this Agreement or such other Loan Document but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement or such other
Loan Document.
     Section 8.9 Retention of Borrower’s Records. The Lender shall have no
obligation to maintain any electronic records or any documents, schedules,
invoices, agings, or other papers delivered to the Lender by the Borrower or in
connection with the Loan Documents for more than 30 days after receipt by the
Lender. If there is a special need to retain specific records, the Borrower must
inform the Lender of its need to retain those records with particularity, which
must be delivered in accordance with the notice provisions of Section 8.3 within
30 days of the Lender taking control of same.

48



--------------------------------------------------------------------------------



 



     Section 8.10 Binding Effect; Assignment; Complete Agreement; Sharing
Information. The Loan Documents shall be binding upon and inure to the benefit
of the Borrower and the Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights
thereunder or any interest therein without the Lender’s prior written consent.
To the extent permitted by law, the Borrower waives and will not assert against
any assignee any claims, defenses or set-offs which the Borrower could assert
against the Lender. This Agreement shall also bind all Persons who become a
party to this Agreement as a borrower. This Agreement, together with the Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and supersedes all prior agreements, written or oral, on
the subject matter hereof. To the extent that any provision of this Agreement
contradicts other provisions of the Loan Documents, this Agreement shall
control. Without limiting the Lender’s right to share information regarding the
Borrower and its Affiliates with the Lender’s participants, accountants, lawyers
and other advisors, the Lender and each direct and indirect subsidiary of Wells
Fargo & Company may share with each other any information that they may have in
their possession regarding the Borrower and its Affiliates, and the Borrower
waives any right of confidentiality it may have with respect to all such sharing
of information.
     Section 8.11 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
     Section 8.12 Headings. Article, Section and subsection headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose.
     Section 8.13 Governing Law; Jurisdiction, Venue; Waiver of Jury Trial. The
Loan Documents shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Minnesota. The
parties hereto hereby (i) consent to the personal jurisdiction of the state and
federal courts located in the State of Minnesota in connection with any
controversy related to this Agreement; (ii) waive any argument that venue in any
such forum is not convenient; (iii) agree that any litigation initiated by the
Lender or the Borrower in connection with this Agreement or the other Loan
Documents may be venued in either the state or federal courts located in the
City of Minneapolis, County of Hennepin , Minnesota; and (iv) agree that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
     Section 8.14 Further Documents. The Borrower will from time to time
execute, deliver, endorse and authorize the filing of any and all instruments,
documents, conveyances, assignments, security agreements, financing statements,
control agreements and other agreements and writings that the Lender may
reasonably request in order to secure, protect, perfect or enforce the Security
Interest or the Lender’s rights under the Loan Documents (but any failure to
request or assure that the Borrower executes, delivers, endorses or authorizes
the filing of any such item shall not affect or impair the validity, sufficiency
or enforceability of the Loan Documents and the Security Interest, regardless of
whether any such item was or was not executed, delivered or endorsed in a
similar context or on a prior occasion).

49



--------------------------------------------------------------------------------



 



     Section 8.15 Treatment of Certain Information; Confidentiality. Lender
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed: (a) to its affiliates and to its and its
affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential on the same terms as
provided herein); (b) to the extent requested by any regulatory authority,
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners); (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) to Gold Sheets and other
similar bank trade publications, such information to consist of deal terms and
other information customarily found in such publications, (g) unless an Event of
Default has occurred and is continuing, subject to an agreement containing
provisions substantially the same as those of this Section 8.15 to: (i) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement; or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower; (h) with the consent of Borrower; or (i) to the extent
such Information: (i) becomes publicly available other than as a result of a
breach of this Section 8.15; or (ii) becomes available to Lender or any of its
affiliates on a non-confidential basis from a source other than Borrower or any
Subsidiary thereof and not in contravention of this Section 8.15. For purposes
of this Section 8.15, “Information” means all information (including financial
information) received from Borrower or any Subsidiaries thereof relating to
Borrower or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to Lender on a nonconfidential
basis, and not in contravention of this Section 8.15, prior to disclosure by
Borrower or any Subsidiary thereof. Any Person required to maintain the
confidentiality of Information as provided in this Section 8.15: (A) shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information; and
(B) shall not disclose any financial information concerning Borrower, any
Subsidiary thereof or their respective businesses (including any information
based on any such financial information) or use any such financial information
for commercial purposes without the prior written consent of Borrower.
[Signature Page Follows]

50



--------------------------------------------------------------------------------



 



THE BORROWER AND THE LENDER WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT
LAW OR IN EQUITY OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
set forth in the initial caption of this Agreement.

         
10077 South 134th Street
Omaha, NE 68138
Telecopier: (402) 331-8655
Attention: Tara Chicatelli
e-mail: tara.chicatelli@pvpl.com
      PROFESSIONAL VETERINARY PRODUCTS, LTD.
a Nebraska corporation

            By:   /s/ Stephen J. Price         Name:   Stephen J. Price       
Its: President and CEO     

         
10077 South 134th Street
Omaha, NE 68138
Telecopier: (402) 331-8655
Attention: Tara Chicatelli
e-mail: tara.chicatelli@pvpl.com
      EXACT LOGISTICS, LLC
a Nebraska limited liability company

         
 
  By:   PROFESSIONAL VETERINARY PRODUCTS, LTD.
 
       
 
      a Nebraska corporation, its Manager and sole Member

                  By   /s/ Stephen J. Price         Name:   Stephen J. Price   
    Its: President and CEO     

         
10077 South 134th Street
Omaha, NE 68138
Telecopier: (402) 331-8655
Attention: Tara Chicatelli
e-mail: tara.chicatelli@pvpl.com
  PROCONN, LLC
a Nebraska limited liability company      

          By:    PROFESSIONAL VETERINARY PRODUCTS, LTD.
a Nebraska corporation, its Manager and sole Member  

            By:   /s/ Stephen J. Price         Name:   Stephen J. Price       
Its: President and CEO   

51



--------------------------------------------------------------------------------



 



   
Wells Fargo Bank, National Association

WELLS FARGO BANK,
Wells Fargo Business Credit

     NATIONAL ASSOCIATION
MAC N9312-040
 
109 South 7th Street, 4th Floor
By:  /s/ Becky A. Koehler
 
Minneapolis, MN 55402
Becky A. Koehler, Vice President 
Telecopier: (612) 341-2472
 
Attention: Becky A. Koehler
 
e-mail: becky.a.koehler@wellsfargo.com
 

52